 

Exhibit 10.1

 

Execution Version 

 

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

dated as of November 4, 2019
(effective as of November 20, 2019)

 

among

 

UNITED RENTALS, INC.,

UNITED RENTALS (NORTH AMERICA), INC.

and certain of their Subsidiaries,
as the Grantors,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Trustee and Collateral Agent

 



 

 



 



 



Table of Contents

 

      Page           SECTION 1.  Defined Terms  2           SECTION 2.  Grant of
Lien  2           SECTION 3.  Perfection and Protection of Security Interest  7 
         SECTION 4.  [Reserved]  10           SECTION 5.  Jurisdiction of
Organization  10           SECTION 6.  Title to, Liens on, and Sale and Use of
Collateral  10           SECTION 7.  Access and Examination  10          
SECTION 8.  [Reserved]  10           SECTION 9.  Limitation on Pledged Equity
 11           SECTION 10.  [Reserved]  11           SECTION 11.  [Reserved]  11 
         SECTION 12.  Right to Cure  12           SECTION 13.  Power of Attorney
 12           SECTION 14.  The Collateral Agent’s and the Other Secured Parties’
Rights, Duties and Liabilities  13           SECTION 15.  Patent, Trademark and
Copyright Collateral  14           SECTION 16.  Voting Rights; Dividends; Etc.
 15           SECTION 17.  Indemnification  16           SECTION 18.  Limitation
on Liens on Collateral  16           SECTION 19.  Additional Second Lien
Obligations Arrangements  16           SECTION 20.  The Collateral Agent  20    
      SECTION 21.  Remedies; Rights Upon Event of Default; Application of
Proceeds  26           SECTION 22.  Grant of License to Use Proprietary Rights
 31           SECTION 23.  Limitation on the Collateral Agent’s and the Other
Secured Parties’ Duty in Respect of Collateral  31           SECTION 24. 
Miscellaneous  32 

 



i

 

 

Annexes

 

Annex A -  Definitions 

  

Schedules

 

Schedule I -   Pledged Equity and Pledged Debt  

 

Schedule II -  Jurisdictions of Organization 

 

Schedule III -  Patents, Trademarks and Copyrights

 

Exhibits

 

Exhibit A -  Security Agreement Supplement

 

Exhibit B -  Secured Party Security Agreement Supplement

 

 

ii

 



 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

This Second Amended and Restated Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), is dated as of November 4, 2019, and effective as of November 20,
2019, among UNITED RENTALS, INC., a Delaware corporation (“Holdings”), UNITED
RENTALS (NORTH AMERICA), INC., a Delaware corporation (the “Company”), the other
Persons listed on the signature pages hereof as Grantors (together with
Holdings, the Company and each Additional Grantor, the “Grantors”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as trustee under the
Indenture (in such capacity, together with any successor trustee, the “Note
Trustee”), each Additional Second Lien Agent from time to time party hereto and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
collateral agent for the Secured Parties (in such capacity, together with any
successor collateral agent pursuant to Section 20(f), the “Collateral Agent”).

 

W I T N E S S E T H :

 

WHEREAS, on March 26, 2015, the Company and the other Grantors entered into that
certain indenture pursuant to which the Company’s 4.625% Senior Secured Notes
due 2023 were issued (the “2015 Secured Indenture”);

 

WHEREAS, pursuant to the 2015 Secured Indenture, the Grantors entered into the
Amended and Restated Security Agreement, dated as of March 26, 2015, and
effective as of April 13, 2015 (the “Original Security Agreement”), among the
Grantors, the trustee under the 2015 Secured Indenture and the Collateral Agent,
in order to grant to the Collateral Agent (for the ratable benefit of the
secured parties thereunder) a second priority security interest in the
Collateral (as herein defined) to secure their respective Indenture Obligations;

 

WHEREAS, on November 4, 2019, the Company, the other Grantors, the Note Trustee
and the Collateral Agent entered into the Indenture pursuant to which the
Company’s 3.875% Senior Secured Notes due 2027 were issued;

 

WHEREAS, on November 4, 2019, the Note Trustee entered into a Secured Party
Security Agreement Supplement as an “Additional Second Lien Agent” under the
Original Security Agreement (the Original Security Agreement as supplemented by
the Secured Party Security Agreement Supplement, the “Existing Security
Agreement”);

 

WHEREAS, on November 4, 2019, the parties to the Existing Security Agreement,
other than the trustee under the 2015 Secured Indenture, entered into this
Agreement, which will become effective on the redemption date of the Company’s
4.625% Senior Secured Notes due 2023;

 

WHEREAS, on November 20, 2019, the Company’s 4.625% Senior Secured Notes due
2023 will be redeemed in full;

 

WHEREAS, the parties hereto desire to amend and restate the Existing Security
Agreement in its entirety on the terms and subject to the conditions hereinafter
set forth, effective on such date;

 

 

 



 

WHEREAS, pursuant to the Indenture, the Grantors are permitted to incur
Additional Second Lien Debt constituting Additional Second Lien Obligations
pursuant to which holders of such Additional Second Lien Obligations (or a
representative thereof) shall join this Agreement and the Grantors shall grant
to the Collateral Agent (for the ratable benefit of such holders of such
Additional Second Lien Obligations), a second priority security interest in the
Collateral to secure their respective Additional Second Lien Obligations;

 

WHEREAS, the relative rights, remedies and priorities of the Secured Parties and
the First Lien Secured Parties in respect of the Collateral are governed by the
Amended and Restated Intercreditor Agreement, dated as of November 4, 2019, and
effective as of November 20, 2019 (as may be further amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement” and, together with any Acceptable Intercreditor
Agreement, the “Applicable Intercreditor Agreements”), among the Credit
Agreement Agent, each Additional First Lien Agent (as defined in the
Intercreditor Agreement) from time to time party thereto, the Note Trustee, the
Collateral Agent, and any Additional Second Lien Agent from time to time party
thereto;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend and restate, effective as of November 20, 2019, the Existing Security
Agreement to read in its entirety as follows:

 

SECTION 1.      Defined Terms. All capitalized terms used but not otherwise
defined herein have the meanings given to them in Annex A hereto. All other
undefined terms contained in this Agreement, unless the context indicates
otherwise, have the meanings provided for by the Uniform Commercial Code as in
effect from time to time in the applicable jurisdiction (the “UCC”) to the
extent the same are used or defined therein. All references to any asset
described in the definition of the term “Collateral”, or to any proceeds
thereof, shall be deemed to be references thereto except to the extent such
asset is an Excluded Asset.

 

SECTION 2.      Grant of Lien. As security for the due and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) by each Grantor of all of the present and future Secured Obligations
of such Grantor, each Grantor hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in and continuing lien on all of
such Grantor’s right, title and interest in or to any and all of the following
properties and assets of such Grantor and all powers and rights of such Grantor
in all of the following (including the power to transfer rights in the
following), whether now owned or existing or at any time hereafter acquired or
arising, regardless of where located (collectively, the “Collateral”):

 

(i)          all Accounts;

 

(ii)         all Inventory, including all Rental Equipment;

 

(iii)        all leases of Inventory, Equipment and other Goods (whether or not
in the form of a lease agreement), including all Leases;

 

2

 



 

(iv)       all documentation evidencing rights in any Inventory or Equipment,
including all certificates, certificates of title, manufacturer’s statements of
origin, and other collateral instruments;

 

(v)         all contract rights, including contract rights in respect of any
Like-Kind Exchange;

 

(vi)        all Chattel Paper;

 

(vii)       all Documents;

 

(viii)      all Instruments;

 

(ix)        all Supporting Obligations and Letter-of-Credit Rights;

 

(x)         all General Intangibles (including Payment Intangibles and
Software);

 

(xi)        all Goods;

 

(xii)       all Equipment;

 

(xiii)      all Investment Property, including the following (the “Security
Collateral”):

 

(A)             the Initial Pledged Equity and the certificates, if any,
representing the Initial Pledged Equity, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Equity and all subscription warrants, rights
or options issued thereon or with respect thereto;

 

(B)              all additional shares of stock and other equity interests of or
in any issuer of the Initial Pledged Equity, any successor entity or any other
entity from time to time organized, created or acquired by such Grantor in any
manner (such equity interests, together with the Initial Pledged Equity, being
the “Pledged Equity”), and the certificates, if any, representing such
additional shares or other equity interests, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares or other equity interests and all subscription
warrants, rights or options issued thereon or with respect thereto;

 

(C)              the Initial Pledged Debt and the instruments, if any,
evidencing the Initial Pledged Debt, and all interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the Initial Pledged Debt; and

 



3

 

 



(D)             all additional indebtedness from time to time owed to such
Grantor (such indebtedness, together with the Initial Pledged Debt, being the
“Pledged Debt”) and the instruments, if any, evidencing such indebtedness, and
all interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness;

 

(xiv)         all money, cash, cash equivalents, securities and other property
of any kind of such Grantor held directly or indirectly by the Collateral Agent,
any other Second Lien Agent, the Credit Agreement Agent, any other First Lien
Agent, any Lender (as defined in the ABL Credit Agreement), any Lender (as
defined in the Term Credit Agreement) or any of their Affiliates;

 

(xv)           all of such Grantor’s Material Accounts, credits, and balances
with and other claims against the Collateral Agent, any other Second Lien Agent,
the Credit Agreement Agent, any other First Lien Agent, any Lender (as defined
in the ABL Credit Agreement), any Lender (as defined in the Term Credit
Agreement) or any of their Affiliates or any other financial institution with
which such Grantor maintains deposits, including all Payment Accounts;

 

(xvi)         all books, records and other property related to or referring to
any of the foregoing, including books, records, account ledgers, data processing
records, computer software and other property; and

 

(xvii)      all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;

 

provided, however, the “Collateral” shall not include the following
(collectively, the “Excluded Assets”):

 

(a)       any rights, titles or interests of a Grantor in any instrument,
permit, General Intangible, Lease, license or agreement to which such Grantor is
a party (other than any of the foregoing with or by any other Grantor or any
Subsidiary or other controlled Affiliate of a Grantor) or any of its right,
title or interest thereunder to the extent, but only to the extent, that a grant
of a security interest therein to the Collateral Agent would, under the terms of
such instrument, permit, General Intangible, Lease, license or agreement, result
in a breach of the terms of, or constitute a default under, or result in the
abandonment, invalidation or unenforceability of or create a right of
termination in favor of or require the consent (which has not been obtained or
waived) of any other party under, such instrument, permit, General Intangible,
Lease, license or agreement, provided that the foregoing exclusion shall not be
construed to apply to the extent any such term is ineffective or unenforceable
under the UCC (including Sections 9-406, 9-407, 9-408 or 9-409) or any other
applicable law so that no breach, default, abandonment, invalidity or
unenforceability would occur;

 



4

 

 

(b)       any asset to the extent the granting of a security interest therein to
the Collateral Agent is prohibited by applicable law or would require the
consent, approval, license or authorization of any Governmental Authority or
other third party (except a Grantor or any Subsidiary or other controlled
Affiliate of a Grantor) that has not been obtained or waived; provided that the
foregoing exclusion shall not be construed to apply to the extent any such
prohibition or requirement for consent, approval, license or authorization is
ineffective or unenforceable under the UCC (including Sections 9-406, 9-407,
9-408 or 9-409) or any other applicable law;

 

(c)       any of the outstanding voting equity or other voting ownership
interests of a Foreign Subsidiary or Foreign Subsidiary Holding Company in
excess of 65% of the voting power of all classes of equity or other ownership
interests of such Foreign Subsidiary or Foreign Subsidiary Holding Company
entitled to vote;

 

(d)       any “intent-to-use” United States of America based trademark or
service mark application until such time that a statement of use has been filed
with the United States Patent and Trademark Office (“USPTO”) for such
application, unless the grant of a security interest therein would not render
such “intent-to-use” based trademark or service mark application invalid or
subject to cancellation;

 

(e)       any property that is subject to a Lien securing purchase money
obligations, Capital Lease Obligations (as defined in the ABL Credit Agreement)
or sale/leaseback Indebtedness permitted under the Indenture and Additional
Second Lien Agreements (if any) pursuant to documents that prohibit such Grantor
from granting any other Liens in such property, and such prohibition has not
been or is not waived or the consent of the other party to such contract has not
been or is not otherwise obtained or under Requirements of Law such prohibition
cannot be waived, and only for so long as such Indebtedness remains outstanding;

 

(f)        (i) any assets subject to a Securitization Transaction or (ii)
Accounts, Leases, contractual rights or any other assets subject to any
Like-Kind Exchange;

 

(g)       the equity interests, and any certificates or instruments in respect
thereof, in any unlimited liability company organized under the laws of Nova
Scotia;

 

(h)       the equity interests, and any certificates or instruments in respect
thereof, in any joint venture or non-wholly owned Subsidiary, the governing
agreements of which prohibit the pledge or other granting of security over
equity interests in such Subsidiary and such prohibition has not been or is not
waived or the consent of the other party to such contract has not been or is not
otherwise obtained or under Requirements of Law such prohibition cannot be
waived;

 

(i)        any real property or any fee interest or leasehold interest in real
property, including fixtures affixed or attached thereto;

 

(j)        any Titled Goods (other than Merchandise and Consumables Inventory
and Rental Equipment);

 



5

 

 

 

 

(k)             any Letter-of-Credit Rights not constituting Supporting
Obligations in respect of any Collateral to the extent any of the Grantors is
required by applicable law or contract to apply the proceeds of a drawing of
such letter of credit for a specified purpose (other than a payment to a
Grantor);

 

(l)              any right, title or interest in or to any copyrights, copyright
licenses, patents, patent applications, patent licenses, trade secrets, trade
secret licenses, trademarks, service marks, trademark and service mark
applications, trade names, trade dress, trademark licenses, technology, know-how
and processes or any other intellectual property, in each case, governed by or
arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof;

 

(m)            any asset not required to be pledged as security for the First
Lien Obligations;

 

(n)             any assets with respect to which the Credit Agreement Agent and
the Company have reasonably agreed that the cost, tax consequences or any legal
or regulatory consequences of creating and/or perfecting a security interest
therein is excessive in relation to the benefit to the First Lien Secured
Parties of the security to be afforded thereby; provided that the Company has
notified the Collateral Agent in writing of such agreement; and

 

(o)             Excluded Stock Collateral (as defined below) but only to the
extent that the inclusion of such Excluded Stock Collateral in the Collateral
would require the Company to file separate financial statements for any
subsidiary with the SEC (or any other governmental agency).

 

Subject to any limitations set forth herein, all of the Secured Obligations of
any Grantor shall be secured by all of the Collateral of such Grantor and any
other property of such Grantor that secures any of the Secured Obligations (but
in any event subject to the prior security interests granted to the First Lien
Secured Parties as provided in any Applicable Intercreditor Agreement).

 



6

 

 

SECTION 3.      Perfection and Protection of Security Interest. (a) Except as
explicitly set forth herein or in the Indenture and Additional Second Lien
Agreements (if any) and subject to any Applicable Intercreditor Agreement, each
Grantor shall, at its expense, perform all steps reasonably required to perfect,
maintain or protect the Collateral Agent’s Liens (subject, in each case, to the
prior security interest granted to the First Lien Secured Parties as provided in
any Applicable Intercreditor Agreement), including: (i) executing filings
pursuant to the UCC in the office of the secretary of state (or similar central
filing office) of the relevant state(s); (ii) executing and delivering customary
filings in (A) the USPTO with respect to any Collateral constituting U.S. issued
patents and registered trademarks and any applications therefor and (B) the
United States Copyright Office of the Library of Congress (“USCO”) with respect
to copyright registrations; (iii) causing certificates of title to be issued for
all Titled Goods, the Collateral Agent’s Lien to be noted thereon, in each case,
in accordance with the provisions of the Indenture and the other Second Lien
Documents to which such Grantor is a party; (iv) when an Event of Default has
occurred and is continuing, placing notations on such Grantor’s books of account
to disclose the Collateral Agent’s Liens; (v) taking such other steps reasonably
necessary or desirable to maintain and protect the Collateral Agent’s Liens in
the Collateral; and (vi) in the case of the Security Collateral, (A) if any
Pledged Debt shall be evidenced by a promissory note or other instrument with an
individual amount in excess of $50,000,000 (or such higher amount as may be
specified in the comparable provision of the Credit Agreement Collateral
Documents from time to time), deliver and pledge to the Applicable Agent such
note or instrument duly indorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance reasonably satisfactory to the
Applicable Agent and (B) deliver and pledge to the Applicable Agent (in the case
of the Collateral Agent, for the benefit of the Secured Parties) certificates
representing Pledged Equity that constitutes certificated securities,
accompanied by undated stock powers executed in blank; provided that
notwithstanding any other provision of this Agreement, none of the Grantors will
be required to (I) take any action in any jurisdiction other than the United
States of America (including any state thereof), or required by the laws of any
such non-U.S. jurisdiction, or enter into any security agreement or pledge
agreement governed by the laws of any such non-U.S. jurisdiction, in order to
either create any security interests (or other Liens) in assets located or
titled outside of the United States of America (including any state thereof) or
to perfect any security interests (or other Liens) in any non-U.S. Collateral,
(II) deliver landlord lien waivers, estoppels or collateral access letters;
(III) file any fixture filing with respect to any security interest in fixtures
affixed to or attached to any real property or (IV) take any action to perfect
any Liens in any intellectual property created, registered or applied-for in any
jurisdiction other than the United States of America.

 

(b)            Subject to any Applicable Intercreditor Agreement, unless the
Collateral Agent (with the written consent of the Applicable Authorized Second
Lien Representative) or the Applicable Agent shall otherwise consent in writing
(which consent may be revoked at any time and from time to time), each Grantor
shall deliver to the Applicable Agent all the Collateral consisting of
negotiable Documents, Chattel Paper and Instruments (other than checks received
and processed in the ordinary course), in each case, with an individual value in
excess of $50,000,000 (or such higher amount as may be specified in the
comparable provision of the Credit Agreement Collateral Documents from time to
time), promptly after such Grantor receives the same, but if any Event of
Default has occurred and is continuing, each Grantor agrees to deliver to the
Applicable Agent all such Collateral (regardless of value) upon the Applicable
Agent’s request.

 

(c)              Upon obtaining an interest therein (subject to the time period
specified in the comparable provision of the ABL Credit Agreement with respect
to entry into control or blocked account agreements, as such time period may be
extended pursuant to the Credit Agreement Collateral Documents), unless waived
by the Collateral Agent (with the written consent of the Applicable Authorized
Second Lien Representative) or the Applicable Agent in writing (which waiver may
be revoked at any time and from time to time), each Grantor, subject to any
Applicable Intercreditor Agreement, and only to the extent control or blocked
account agreements are required to be obtained pursuant to the terms of the ABL
Credit Agreement, shall obtain control or blocked account agreements, in form
and substance reasonably satisfactory to the Collateral Agent (provided that
such control or blocked account agreements shall be deemed to be in form and
substance reasonably satisfactory to the Collateral Agent if such control or
blocked account agreements are (x) substantially consistent with any control or
blocked account agreements in effect as of the Restatement Date or (y) in form
and substance reasonably satisfactory to the Applicable Agent), executed and
delivered by (i) each securities intermediary and commodities intermediary
issuing or holding any financial assets or commodities to or for such Grantor,
except for securities and commodities accounts of the Grantors that are not
Material Accounts, and (ii) each depository bank at which such Grantor maintains
a Material Account. If control or blocked account agreements are no longer
required to be obtained pursuant to the terms of the ABL Credit Agreement, the
Grantors shall have no obligation to maintain such agreements pursuant to this
Agreement and the Collateral Agent shall sign and deliver to each Grantor all
terminations or other documents reasonably necessary or desirable to reflect the
termination of all then existing control or blocked account agreements.

 



7

 

 

(d)             If any Grantor is or becomes the beneficiary of a letter of
credit with an individual face amount in excess of $50,000,000 (or such higher
amount as may be specified in the comparable provision of the Credit Agreement
Collateral Documents from time to time), other than a letter of credit not
constituting Supporting Obligations in respect of any Collateral pursuant to
which such Grantor is required by applicable law or contract to apply the
proceeds of a drawing of such letter of credit for a specified purpose (other
than a payment to a Grantor), such Grantor shall promptly notify the Collateral
Agent thereof and, subject to any Applicable Intercreditor Agreement, unless
otherwise consented by the Collateral Agent (with the written consent of the
Applicable Authorized Second Lien Representative) or the Applicable Agent, use
its commercially reasonable efforts to enter into a tri-party agreement with the
Collateral Agent and the issuer and/or confirming bank with respect to
Letter-of-Credit Rights, whereby such Grantor assigns such Letter-of-Credit
Rights to the Collateral Agent and, after the Discharge of First Lien
Obligations has occurred, directs all payments thereunder to the Payment
Account, all in form and substance reasonably satisfactory to the Collateral
Agent (provided that such agreement shall be deemed to be in form and substance
reasonably satisfactory to the Collateral Agent if such agreement is in form and
substance reasonably satisfactory to the Applicable Agent).

 

(e)              Subject to any Applicable Intercreditor Agreement, each Grantor
shall take all commercially reasonable steps necessary to grant the Applicable
Agent control of all electronic chattel paper in accordance with the UCC or
other applicable law and all “transferable records” as defined in the Uniform
Electronic Transactions Act.

 

(f)              Each Grantor hereby irrevocably authorizes the Collateral Agent
at any time and from time to time to file any UCC financing statements or
amendments thereto in the applicable office of the secretary of state (or
similar central filing office) in the United States that (i) indicate the
Collateral (A) as all assets of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of the State of New York or such
jurisdiction, or (B) as being of an equal or lesser scope or with greater
detail, and (ii) contain any other information required by part 5 of Article 9
of the UCC of the State of New York or such jurisdiction for the sufficiency or
filing office acceptance of any UCC financing statement or amendment, including
where applicable whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor.
Each Grantor agrees to furnish any such information to the Collateral Agent
promptly upon request. Each Grantor also ratifies its authorization for the
Collateral Agent to have filed in the applicable office of the secretary of
state (or similar central filing office) in the United States any like UCC
financing statements or amendments thereto if filed prior to the date hereof.

 



8

 

 

(g)              Each Grantor shall promptly notify the Collateral Agent of any
commercial tort claim (as defined in the UCC) with a value estimated in good
faith by the Company to be in excess of $50,000,000 (or such higher amount as
may be specified in the comparable provision of the Credit Agreement Collateral
Documents from time to time), initiated or acquired by it and unless otherwise
consented by the Collateral Agent (with the written consent of the Applicable
Authorized Second Lien Representative) or the Applicable Agent, such Grantor
shall enter into a supplement to this Agreement, granting to the Collateral
Agent a Lien in such commercial tort claim.

 

(h)              Until the Discharge of Secured Obligations has occurred, the
Collateral Agent’s Liens shall continue in full force and effect in all the
Collateral, provided that, subject to any Applicable Intercreditor Agreement,
the Collateral Agent agrees to release its Lien in any Collateral that is sold
or disposed of by a Grantor as permitted pursuant to the Second Lien Documents
subject to the satisfaction of any conditions to release (if any) set forth in
the Second Lien Documents, including the continuance of the Collateral Agent’s
Lien in any proceeds of such released Collateral.

 

(i)               Each Grantor will give prompt written notice to the Collateral
Agent of any change in its name, legal form or jurisdiction of organization
(whether by merger or otherwise) (and in any event, within 30 days (or such
longer period as may be permitted under the Credit Agreement Collateral
Documents from time to time) of such change); provided that such Grantor shall
deliver to the Collateral Agent all additional financing statements and other
documents reasonably necessary or desirable to maintain the validity, perfection
and priority of the security interests created hereunder and other documents
reasonably necessary or desirable to maintain the validity, perfection and
priority of the security interests as and to the extent provided for herein and
upon receipt of such additional financing statements the Collateral Agent shall
either promptly file such additional financing statements or approve the filing
of such additional financing statements by such Grantor. Upon any such approval
such Grantor shall proceed with the filing of the additional financing
statements and deliver copies (or other evidence of filing) of the additional
filed financing statements to the Collateral Agent.

 

(j)                No Grantor shall enter into any contract or agreement that
restricts or prohibits the grant of a security interest in Accounts, Chattel
Paper, Leases, Instruments or Payment Intangibles or the proceeds of the
foregoing to the Collateral Agent, except for any agreement permitted pursuant
to Section 8.8 of the ABL Credit Agreement.

 

(k)              Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed by the Collateral Agent without the prior written
consent of the Collateral Agent and agrees that it will not do so without the
prior written consent of the Collateral Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the UCC and to Section 24(g) hereof.

 



9

 

 

(l)               Subject to any Applicable Intercreditor Agreement, with
respect to any Security Collateral in which any Grantor has any right, title or
interest and that constitutes an uncertificated security, such Grantor shall, to
the extent the issuer thereof is a controlled Affiliate of the Grantor, or
otherwise use its commercially reasonable efforts to, cause the issuer thereof
either (i) to register the Applicable Agent as the registered owner of such
security or (ii) to agree in an authenticated record with such Grantor and the
Applicable Agent that such issuer will comply with instructions with respect to
such security originated by the Applicable Agent in accordance with this
Agreement and the applicable Second Lien Documents without further consent of
such Grantor.

 

(m)             Subject to any Applicable Intercreditor Agreement, each Grantor
agrees that it will pledge hereunder, promptly following its acquisition
thereof, any and all additional Security Collateral (subject to any limitations
contained herein with respect thereto) and deliver to the Applicable Agent (in
the case of the Collateral Agent, for the benefit of the Secured Parties)
certificates or instruments representing any such Security Collateral that
constitutes certificated securities, accompanied by undated stock or bond powers
executed in blank.

 

SECTION 4.      [Reserved].

 

SECTION 5.      Jurisdiction of Organization. Each Grantor represents and
warrants to the Collateral Agent and the other Secured Parties that as of the
date hereof: (a) Schedule II hereto identifies (i) such Grantor’s name as of the
date hereof as it appears in official filings in the state or other jurisdiction
of its incorporation or other organization, (ii) the type of entity of such
Grantor (including corporation, partnership, limited partnership or limited
liability company), (iii) the organizational identification number issued by
such Grantor’s state, province or territory of incorporation or organization or
a statement that no such number has been issued, and (iv) the jurisdiction in
which such Grantor is incorporated or organized; and (b) such Grantor has only
one state, province or territory of incorporation or organization.

 

SECTION 6.      Title to, Liens on, and Sale and Use of Collateral. Each Grantor
represents and warrants to the Collateral Agent and the other Secured Parties
and agrees with the Collateral Agent and the other Secured Parties that such
Grantor has rights in and the power to transfer all of the Collateral free and
clear of all Liens whatsoever, except for Permitted Liens (including the prior
security interest granted to the First Lien Secured Parties as provided in any
Applicable Intercreditor Agreement).

 

SECTION 7.      Access and Examination. Subject to the terms of any Applicable
Intercreditor Agreement, during the continuance of an Event of Default, the
Collateral Agent may, without expense to the Collateral Agent, use such of each
Grantor’s respective personnel, supplies, and Real Estate as may be reasonably
necessary for maintaining or enforcing the Collateral Agent’s Liens. Subject to
the terms of the Indenture and Additional Second Lien Agreements (if any) and
any Applicable Intercreditor Agreement, following consultation with and notice
to the Grantors, or without such notice and consultation during the continuance
of an Event of Default, the Collateral Agent shall have the right, in the
Collateral Agent’s name or in the name of a nominee of the Collateral Agent, to
verify the validity, amount or any other matter relating to the Accounts,
Inventory, Leases, or other Collateral, by mail, telephone, or otherwise.

 

SECTION 8.      [Reserved].

 



10

 

 

SECTION 9.      Limitation on Pledged Equity.

 

(a)             The stock, Capital Stock and other securities of a Subsidiary of
the Company otherwise constituting Security Collateral will constitute Security
Collateral for the benefit of the Secured Parties only to the extent that such
stock, Capital Stock and other securities can secure the Indenture Obligations
without Rule 3-16 of Regulation S-X under the Securities Act (or any other law,
rule or regulation) requiring separate financial statements of such Subsidiary
to be filed with the SEC (or any other governmental agency). In the event that
Rule 3-16 of Regulation S-X under the Securities Act (or any such other law,
rule or regulation) requires or is amended, modified or interpreted by the SEC
(or such other governmental agency) to require (or is replaced with another rule
or regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or such other governmental agency) of separate
financial statements of any Subsidiary due to the fact that such Subsidiary’s
stock, Capital Stock or other securities secure the Indenture Obligations, then
the stock, Capital Stock and other securities of such Subsidiary shall
automatically be deemed not to be part of the Security Collateral for the
benefit of the Secured Parties (but only to the extent necessary to cause such
financial statement requirement not to be applicable with respect to such
Subsidiary) (such excluded portion of the stock, Capital Stock and other
securities is referred to herein as the “Excluded Stock Collateral”).

 

(b)             Notwithstanding the foregoing, if Rule 3-16 of Regulation S-X
under the Securities Act (or such other law, rule or regulation) is thereafter
amended, modified or interpreted by the SEC (or such other governmental agency)
to permit (or is replaced with another rule or regulation, or any law, rule or
regulation is adopted, which would permit) such Subsidiary’s stock, Capital
Stock and other securities to secure the Indenture Obligations in excess of the
amount then pledged without filing with the SEC (or such other governmental
agency) of separate financial statements of such Subsidiary, then the stock,
Capital Stock and other securities of such Subsidiary shall automatically be
deemed to be a part of the Security Collateral for the benefit of the Secured
Parties (but only to the extent not resulting in such financial statement
requirement becoming applicable with respect to such Subsidiary), unless
otherwise constituting Excluded Assets.

 

(c)              Upon any Excluded Stock Collateral ceasing to be Excluded Stock
Collateral (and thereafter included in the Security Collateral) in accordance
with Section 9(b) hereof, the applicable Grantor will as promptly as practicable
execute and deliver to the Collateral Agent all documentation necessary or
desirable to evidence the grant hereunder of a security interest in such
Security Collateral and the perfection of such security interest in accordance
with the terms hereof.

 

SECTION 10.   [Reserved].

 

SECTION 11.   [Reserved].

 



11

 

 

SECTION 12.    Right to Cure. Subject to any Applicable Intercreditor Agreement,
the Collateral Agent shall, at the direction of the Applicable Authorized Second
Lien Representative, at no expense to the Collateral Agent, pay any amount or do
any act required of any Grantor hereunder or under any other Second Lien
Document in order to preserve, protect, maintain or enforce the Secured
Obligations, any material portion of the Collateral or the Collateral Agent’s
Liens therein, and which any Grantor fails to pay or do following notice by the
Collateral Agent to Grantors (unless an Event of Default has occurred or is
continuing, or unless the Collateral Agent, acting reasonably, believes exigent
circumstances may exist, in which events, no such notice shall be required),
including payment of any judgment against any Grantor, any insurance premium,
any warehouse charge, any finishing or processing charge, any landlord’s or
bailee’s claim, and any other Lien upon or with respect to the Collateral. Any
payment made or other action taken by the Collateral Agent under this Section 12
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed thereafter as herein provided.

 

SECTION 13.    Power of Attorney. Each Grantor hereby appoints the Collateral
Agent and the Collateral Agent’s designee or bailee as such Grantor’s attorney,
with power exercisable upon the occurrence and during the continuance of an
Event of Default, subject to any Applicable Intercreditor Agreement: (a) to
endorse such Grantor’s name on any checks, notes, acceptances, money orders, or
other forms of payment or security that come into the Collateral Agent’s or any
of the other Secured Parties’ possession; (b) to sign such Grantor’s name on any
invoice, bill of lading, warehouse receipt or other negotiable or non-negotiable
Document constituting the Collateral, on drafts against customers, on
assignments of Accounts, on notices of assignment, financing statements and
other public records and to file any such financing statements by electronic
means with or without a signature as authorized or required by applicable law or
filing procedure; (c)  to notify the post office authorities to change the
address for delivery of such Grantor’s mail to an address designated by the
Collateral Agent and to receive, open and dispose of all mail addressed to such
Grantor; (d) in consultation with the Company to send requests for verification
of Accounts and Leases (other than Accounts and Leases subject to any
Securitization Transactions) to Account Debtors and lessees; (e)  to complete in
such Grantor’s name or the Collateral Agent’s name, any order, sale, lease or
transaction, obtain the necessary Documents in connection therewith, and collect
the proceeds thereof; (f)  to clear Inventory through customs in such Grantor’s
name, the Collateral Agent’s name or the name of the Collateral Agent’s designee
or bailee, and to sign and deliver to customs officials powers of attorney in
such Grantor’s name for such purpose; (g) to the extent that such Grantor’s
authorization given in Section 3(f) of this Agreement is not sufficient, to file
such UCC financing statements as are required under this Agreement; and (h) to
do all things necessary to carry out the Indenture, the Additional Second Lien
Agreements (if any), this Agreement and the other Second Lien Documents in
accordance with the terms thereof. Each Grantor ratifies and approves all acts
of such attorney. This power, being coupled with an interest, is irrevocable
until the Discharge of Secured Obligations has occurred.

 



12

 

 

SECTION 14.    The Collateral Agent’s and the Other Secured Parties’ Rights,
Duties and Liabilities. (a) As between the Grantors and the Secured Parties,
each Grantor assumes all responsibility and liability arising from or relating
to the use, sale, lease, license or other disposition of the Collateral. None of
the Secured Obligations shall be affected by any failure of the Collateral Agent
or any of the other Secured Parties to take any steps to perfect the Collateral
Agent’s Liens or to collect or realize upon the Collateral, nor shall loss of or
damage to the Collateral release any Grantor from any of the Secured
Obligations. Subject to any Applicable Intercreditor Agreement, following the
occurrence and during the continuation of an Event of Default, the Collateral
Agent may (but shall not be required to), and at the written direction of the
Applicable Authorized Second Lien Representative shall, without notice to
(except as required under the Indenture or any applicable law) or consent from
any Grantor, sue upon or otherwise collect, extend the time for payment of,
modify or amend the terms of, compromise or settle for cash, credit, or
otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of Grantors for the Secured Obligations, or
any other agreement now or hereafter existing between any of the Secured Parties
and any Grantor.

 

(b)              It is expressly agreed by each Grantor that, anything herein to
the contrary notwithstanding, such Grantor shall remain liable under each Lease
and each of its other contracts, agreements and licenses to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder. Neither the Collateral Agent nor any of the other Secured Parties
shall have any obligation or liability under any Lease, contract, agreement or
license by reason of or arising out of this Agreement or the granting herein of
a Lien thereon or the receipt by the Collateral Agent or any of the other
Secured Parties of any payment relating to any Lease, contract, agreement or
license pursuant hereto. Neither the Collateral Agent nor any of the other
Secured Parties shall be required or obligated in any manner to perform or
fulfill any of the obligations of any Grantor under or pursuant to any Lease,
contract, agreement or license, or to make any payment, or to make any inquiry
as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any Lease, contract, agreement
or license, or to present or file any claims, or to take any action to collect
or enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(c)              Subject to any Applicable Intercreditor Agreement, with respect
to Accounts and Leases that are Collateral and not subject to any Securitization
Transaction or Like-Kind Exchange, the Collateral Agent may, at any time after
an Event of Default shall have occurred and be continuing, to the extent
directed to do so in writing by the Applicable Authorized Second Lien
Representative and after notifying the relevant Grantor, notify Account Debtors,
parties to Leases and other Persons obligated on the Collateral that the
Collateral Agent has a security interest therein, and that payments shall be
made directly to the Collateral Agent, for the benefit of the Secured Parties.
Subject to any Applicable Intercreditor Agreement, upon the request of the
Collateral Agent (at the written direction of the Applicable Authorized Second
Lien Representative) at any time after an Event of Default shall have occurred
and be continuing, each Grantor shall so notify Account Debtors and other
Persons obligated on such Collateral. Once any such notice has been given to any
Account Debtor or other Person obligated on such Collateral and while any Event
of Default exists and is continuing, no Grantor shall give any contrary
instructions to such Account Debtor or other Person without the Collateral
Agent’s prior written consent (at the direction of the Applicable Authorized
Second Lien Representative).

 



13

 

 

SECTION 15.    Patent, Trademark and Copyright Collateral. (a) Each Grantor
represents and warrants to the Collateral Agent and the other Secured Parties
that (i) as of the date hereof, such Grantor does not have any ownership
interest in, or title to, any material issued or applied-for U.S. patents,
registered or applied-for U.S. trademarks or registered U.S. copyrights
(collectively, “Registered Intellectual Property”) except as set forth in
Schedule III hereto, and (ii) this Agreement, together with the filing of the
financing statements referred to in Section 3(f) of this Agreement, the
recording of the Intellectual Property Security Agreement with the USPTO and
USCO, and subsequent filings for any hereafter acquired Registered Intellectual
Property are, to the extent that a valid, perfected and continuing Lien in
patents, trademarks and copyrights, as applicable, can be created upon filing
and recording documents of such type and nature, effective to create valid,
perfected, second priority (subject to the prior security interests granted to
the First Lien Secured Parties as provided in any Applicable Intercreditor
Agreement and subject to Permitted Liens) and continuing Liens in favor of the
Collateral Agent on such material Registered Intellectual Property.

 

(b)              Each Grantor shall notify the Collateral Agent within a
reasonable amount of time if it knows that any application or registration
relating to any material Registered Intellectual Property (now or hereafter
existing) owned or licensed by such Grantor will become abandoned or dedicated,
or of any material and adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the USPTO, the USCO, or any court) regarding such Grantor’s ownership of any
material Registered Intellectual Property, its right to register the same, or to
keep and maintain the same.

 

(c)              If, before the Discharge of Secured Obligations, any Grantor
shall obtain ownership of any additional material Registered Intellectual
Property (except to the extent any application for a trademark is excluded from
the definition of “Collateral” under subclause (d) of Section 2 of this
Agreement), with respect to goods sold in such Grantor’s business, the
Collateral Agent shall have a Lien in, and the provisions of Section 2 shall
automatically apply to, such Registered Intellectual Property, and such Grantor
shall give to the Collateral Agent written notice of such ownership on or
reasonably promptly after the date written notice of such ownership is delivered
to the Credit Agreement Agent pursuant to the applicable First Lien Documents
(such date, or any later date as the Collateral Agent may agree, the “IP Notice
Date”) in which such Grantor obtains ownership of such patent, trademark, or
copyright. This Section 15(c) shall not apply to any Collateral which is owned
by others and licensed to any Grantor.

 

(d)               Each Grantor authorizes the Collateral Agent to modify this
Agreement by amending Schedule III to include any additional material Registered
Intellectual Property (other than any “intent-to-use” United States of America
based trademark or service mark application, until such time that a statement of
use has been filed with the USPTO for such application) owned by such Grantor
and not included in Schedule III on or reasonably promptly after the IP Notice
Date. The Collateral Agent shall provide notice to the Grantors of any amendment
or modification to be effected pursuant to this Section 15(d). For the avoidance
of doubt, the Collateral Agent shall have no obligation to take any action
permitted pursuant to this Section 15(d), or to determine when modification or
filing as permitted by this Section 15(d) may be required.

 



14

 

 

(e)              On or reasonably promptly after the IP Notice Date, each
Grantor shall sign and file or record with the USPTO or USCO (with a copy
delivered to the Collateral Agent) one or more intellectual property security
agreements, or supplements or amendments thereto, with respect to any Registered
Intellectual Property (other than any “intent-to-use” United States of America
based trademark or service mark application, until such time that a statement of
use has been filed with the USPTO for such application) acquired after the date
hereof and which is Collateral, solely to the extent that such Collateral is not
covered by any previous intellectual property security agreement or supplement
or amendment thereto so signed and delivered by it.

 

(f)               Each Grantor shall take all commercially reasonable actions to
maintain and protect each item of Registered Intellectual Property that is
material to the business of the Company, taken as a whole, unless such Grantor
shall determine that such item of Registered Intellectual Property is not
material to the conduct of its business.

 

(g)              In the event that any Grantor has knowledge of any material
Registered Intellectual Property constituting Collateral being infringed upon or
diluted by a third party, such Grantor shall, to the extent such Grantor deems
commercially reasonable, take actions to protect such material Registered
Intellectual Property.

 

SECTION 16.   Voting Rights; Dividends; Etc.

 

(a)              So long as no Event of Default shall have occurred and be
continuing, each Grantor (i) shall be entitled to exercise any and all voting
and other consensual rights pertaining to the Security Collateral of such
Grantor or any part thereof for any purpose; provided, however, that such
Grantor will not exercise or refrain from exercising any such right if such
action would have a material adverse effect on the rights and remedies of the
Collateral Agent or the other Secured Parties under this Agreement or any other
Second Lien Documents and (ii) shall be entitled to receive and retain any and
all dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Second Lien Documents; provided that
such Grantor shall deliver and pledge to the Applicable Agent any such dividends
or distributions that would constitute Pledged Equity to the extent required
hereunder.

 

(b)              Upon the occurrence and during the continuance of an Event of
Default, subject to any Applicable Intercreditor Agreement, all rights of each
Grantor (i) to exercise or refrain from exercising the voting and other
consensual rights that it would otherwise be entitled to exercise pursuant to
Section 16(a)(i) shall, upon written notice to such Grantor by the Collateral
Agent, cease and (ii) to receive the dividends, interest and other distributions
that it would otherwise be authorized to receive and retain pursuant to
Section 16(a)(ii) shall automatically cease, and all such rights shall thereupon
become vested in the Applicable Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
and to receive and hold as Security Collateral such dividends, interest and
other distributions.

 



15

 

 

SECTION 17.  Indemnification. In any suit, proceeding or action brought by the
Collateral Agent or any of the other Secured Parties relating to any Collateral
for any sum owing with respect thereto or to enforce any rights or claims with
respect thereto, each Grantor jointly and severally agrees to save, indemnify
and keep the Collateral Agent and the other Secured Parties harmless from and
against all expense (including reasonable and documented attorneys’ fees and
expenses), loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the Account
Debtor or other Person obligated on the Collateral, arising out of a breach by
any Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to, or in favor of, such obligor or
its successors from any Grantor, except in the case of the Collateral Agent or
any of the other Secured Parties, to the extent such expense, loss, or damage is
attributable to the gross negligence, bad faith or willful misconduct of the
Collateral Agent or such other Secured Party. All such obligations of Grantors
shall be and remain enforceable against and only against Grantors and shall not
be enforceable against the Collateral Agent or any of the other Secured Parties.

 

SECTION 18.  Limitation on Liens on Collateral. Each Grantor shall, at its own
expense, take any and all commercially reasonable actions necessary (a) to
defend title to the Collateral owned by it against all Persons claiming an
interest therein (other than with respect to Permitted Liens (including the
prior security interest granted to the First Lien Secured Parties as provided in
any Applicable Intercreditor Agreement)) that is adverse to the interests
hereunder of the Collateral Agent or any other Secured Party, except with
respect to Collateral that such Grantor determines in its reasonable business
judgment is no longer necessary or beneficial to the conduct of the business,
and (b) to defend the Security Interest of the Collateral Agent in the
Collateral and the priority thereof against any Lien that is not a Permitted
Lien (including the prior security interest granted to the First Lien Secured
Parties as provided in any Applicable Intercreditor Agreement).

 

SECTION 19.  Additional Second Lien Obligations Arrangements. (a) Subject to the
provisions of Section 21, (i) the Collateral Agent shall not follow any
instructions with respect to the Collateral from any Non-Controlling Authorized
Second Lien Representative (or any other Secured Party other than the Applicable
Authorized Second Lien Representative) and (ii) no Non-Controlling Authorized
Second Lien Representative or other Secured Party (other than the Applicable
Authorized Second Lien Representative) shall or shall instruct the Collateral
Agent to, commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Collateral, whether under any Security Document,
applicable law or otherwise, it being agreed that only the Collateral Agent,
acting on the instructions of the Applicable Authorized Second Lien
Representative and in accordance with the applicable Security Documents, shall
be entitled to take any such actions or exercise any such remedies with respect
to the Collateral. Notwithstanding the foregoing, (i) in any Insolvency or
Liquidation Proceeding, the Authorized Second Lien Representatives may file a
proof of claim or statement of interest with respect to the Indenture
Obligations and the Additional Second Lien Obligations; (ii) the Authorized
Second Lien Representatives may take any action to preserve or protect the
validity and enforceability of the Liens securing the Indenture Obligations and
the Additional Second Lien Obligations, provided that no such action is, or
could reasonably be expected to be, (A) adverse to the holders of the other
Secured Obligations or the rights of the Applicable Authorized Second Lien
Representative to exercise remedies in respect thereof or (B) otherwise
inconsistent with the terms of the Security Documents; (iii) the Authorized
Second Lien Representatives may file any responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Secured Parties, including any claims secured by the Collateral or otherwise
make any agreements or file any motions pertaining to the Indenture Obligations
and the Additional Second Lien Obligations, in each case, to the extent not
inconsistent with the terms of the Security Documents; and (iv) the Authorized
Second Lien Representatives may exercise any rights and remedies as unsecured
creditors to the extent not inconsistent with the terms of the Security
Documents or any Applicable Intercreditor Agreement.

 



16

 

 

(b)               Notwithstanding the equal priority of the Liens securing the
Indenture Obligations and the Additional Second Lien Obligations, with respect
to the Indenture Obligations and the Additional Second Lien Obligations the
Collateral Agent (acting on the written instructions of the Applicable
Authorized Second Lien Representative) may deal with the Collateral as if such
Applicable Authorized Second Lien Representative had a senior Lien on the
Collateral. No Non-Controlling Authorized Second Lien Representative or
Non-Controlling Secured Party will contest, protest or object to any foreclosure
proceeding or action brought by the Collateral Agent, Applicable Authorized
Second Lien Representative or Controlling Secured Party or any other exercise by
the Collateral Agent, Applicable Authorized Second Lien Representative or
Controlling Secured Party of any rights and remedies relating to the Collateral,
or to cause the Collateral Agent to do so.

 

(c)               Each of the Authorized Second Lien Representatives agrees that
it will not accept any Lien on any Collateral for the benefit of any Secured
Parties (other than on cash proceeds of any Second Lien Obligations deposited
into escrow or otherwise segregated pending the use thereof or funds deposited
for the discharge or defeasance of any Second Lien Obligations) other than
pursuant to the relevant Security Documents, and by executing this Agreement (or
a Secured Party Security Agreement Supplement), each Authorized Second Lien
Representative and the Secured Parties for which such Authorized Second Lien
Representative is acting hereunder agree to be bound by the provisions of this
Agreement and the other Security Documents applicable to it.

 

(d)               Each of the Secured Parties agrees that it will not contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the Secured Parties in
all or any part of the Collateral, or any of the provisions of the Secured Party
Security Agreement Supplement or this Agreement; provided that nothing in the
Security Documents shall be construed to prevent or impair the rights of any of
the Collateral Agent or any Authorized Second Lien Representative to enforce the
Security Documents.

 



17

 

 

(e)               Each Non-Controlling Secured Party acknowledges and agrees
that, subject to the provisions of Section 21, the Collateral Agent shall be
entitled, for the benefit of the Secured Parties, to sell, transfer or otherwise
dispose of or deal with any Collateral as provided herein without regard to any
rights to which such Non-Controlling Secured Party would otherwise be entitled
as a result of their secured obligations. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Collateral Agent, the
Applicable Authorized Second Lien Representative or any other Secured Party
shall have any duty or obligation first to marshal or realize upon any type of
Collateral, or to sell, dispose of or otherwise liquidate all or any portion of
the Collateral in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the Secured Parties
waives any claim it may now or hereafter have against the Collateral Agent or
the Authorized Second Lien Representative of any Indenture Obligations or
Additional Second Lien Obligations or any other Secured Party arising out of (i)
any actions which the Collateral Agent, any Authorized Second Lien
Representative or any Secured Party takes or omits to take (including actions
with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the Indenture
Obligations or the Additional Second Lien Obligations from any account debtor,
guarantor or any other party) in accordance with the Security Documents or any
other agreement or document related thereto or to the collection of the
Indenture Obligations and the Additional Second Lien Obligations or the
valuation, use, protection or release of any security for the Indenture
Obligations and the Additional Second Lien Obligations, (ii) any election by any
Applicable Authorized Second Lien Representative or any of the Secured Parties,
in any Insolvency or Liquidation Proceeding, of the application of Section
1111(b) of the U.S. Bankruptcy Code or (iii) any borrowing by, or grant of a
security interest or administrative expense priority under Section 364 of the
U.S. Bankruptcy Code or any equivalent provision of any other Debtor Relief Law
by, the Company or any of its Subsidiaries, as debtor-in-possession.
Notwithstanding any other provision of this Agreement, the Collateral Agent
shall not accept any Collateral in full or partial satisfaction of any Indenture
Obligations or Additional Second Lien Obligations pursuant to Section 9-620 of
the UCC of any jurisdiction, without the consent of each Authorized Second Lien
Representative.

 

(f)                None of the Secured Parties may institute any suit or assert
in any suit, bankruptcy, insolvency or other proceeding any claim against the
Collateral Agent or any other Secured Party seeking damages from or other relief
by way of specific performance, instructions or otherwise with respect to any
Collateral. In addition, none of the Secured Parties may seek to have any
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral. If any Secured Party obtains possession of any
Collateral or realizes any proceeds or payment in respect thereof, in each case,
as a result of the enforcement of remedies, at any time prior to the discharge
of the Indenture Obligations and the Additional Second Lien Obligations, then it
must hold such Collateral, proceeds or payment in trust for the other Secured
Parties and promptly transfer such Collateral, proceeds or payment to the
Collateral Agent to be distributed in accordance with the applicable Security
Documents.

 

(g)               Subject to Section 21, notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens on the
Collateral securing the Secured Obligations, the Liens securing all such Secured
Obligations shall be of equal priority; and the obligations in respect of the
Secured Obligations may be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, refinanced or otherwise amended
from time to time, in each case, to the extent permitted by the applicable
Second Lien Documents.

 



18

 

 

 

(h)               Notwithstanding the foregoing, it is the intention of the
Secured Parties of each series of Secured Obligations that such Secured Parties
(and not the Secured Parties of any other series of Secured Obligations) bear
the risk of any determination by a court of competent jurisdiction that (x) any
of the Secured Obligations of such series are unenforceable under applicable law
or are subordinated to any other obligations (other than another series of
Secured Obligations), (y) any of the Secured Obligations of such series do not
have an enforceable security interest in any of the Collateral securing any
other series of Secured Obligations and/or (z) any intervening security interest
exists securing any other obligations (other than another series of Secured
Obligations) on a basis ranking prior to the security interest of such series of
Secured Obligations but junior to the security interest of any other series of
Secured Obligations (any such condition referred to in the foregoing clauses
(x), (y) or (z) with respect to any series of Secured Obligations, an
“Impairment” of such series). In the event of any Impairment with respect to any
series of Secured Obligations, the results of such Impairment shall be borne
solely by the holders of such series of Secured Obligations, and the rights of
the holders of such series of Secured Obligations (including, without
limitation, the right to receive distributions in respect of such series of
Secured Obligations pursuant to terms of this Agreement) set forth herein shall
be modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the series of such Secured Obligations subject to
such Impairment. Additionally, in the event the Secured Obligations of any
series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the U.S. Bankruptcy Code), any reference to such
Secured Obligations or the Second Lien Documents governing such Secured
Obligations shall refer to such obligations or such documents as so modified.
Notwithstanding anything to the contrary in this clause (h), the parties hereto
agree that in the event of any Impairment with respect to any series of Secured
Obligations, the Authorized Second Lien Representative of any other series of
Secured Obligations not subject to such Impairment, the Collateral Agent and the
Grantors shall, upon the reasonable written request of the Authorized Second
Lien Representative of such series of Secured Obligations subject to such
Impairment, use their commercially reasonable efforts to execute and deliver, or
cause to be executed and delivered, such further documents and instruments and
do and cause to be done such further acts are reasonably necessary to remedy
such Impairment to the extent such Impairment can be remedied and does not
result in an Impairment of any other series of Secured Obligations. In the event
that such Impairment cannot be remedied, upon the exercise of remedies with
respect to the Collateral that is the subject of such Impairment, the parties
hereto agree to negotiate in good faith to modify the provisions relating to the
application of proceeds set forth in Section 21(d) so that the existence of such
Impairment does not result in a material loss to the holders of the series of
Secured Obligations subject to such Impairment; provided that a series of
Secured Obligations shall not be required to agree to any modification that
would result in the overall recovery of all series of Secured Obligations being
less than all series of Secured Obligations would be expected to receive had
such Impairment not existed.

 

(i)                 Notwithstanding the above provisions of this Section 19, the
rights of the Collateral Agent and each other Secured Party shall be subject to
the provisions of any Applicable Intercreditor Agreement.

 



19

 

 

SECTION 20.  The Collateral Agent.

 

(a)               Appointment and Authority. Each of the Secured Parties (other
than the Collateral Agent) hereby irrevocably appoints Wells Fargo Bank,
National Association (and Wells Fargo Bank, National Association hereby accepts
such appointment) to act on its behalf as the Collateral Agent hereunder and
under each of the Security Documents and authorizes the Collateral Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers reasonably incidental thereto, including for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any Grantor to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto. Notwithstanding the foregoing, beyond the
exercise of reasonable care in the custody of Collateral in its possession, the
Collateral Agent will have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto and the Collateral Agent will not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any Liens on the Collateral. The Collateral Agent
will be deemed to have exercised reasonable care in the custody of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property, and the
Collateral Agent will not be liable or responsible for any loss or diminution in
the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Agent in good faith. In this connection, the Collateral Agent and any
co-Collateral Agents, sub-Collateral Agents and attorneys-in-fact appointed by
the Collateral Agent pursuant to Section 20(e) for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under any
of the Security Documents, or for exercising any rights and remedies thereunder
at the direction of the Applicable Authorized Second Lien Representative, shall
be entitled to the benefits of all provisions of this Section 20 and Article 14
of the Indenture and the equivalent provision of any Additional Second Lien
Documents (as though such co-Collateral Agents, sub-Collateral Agents and
attorneys-in-fact were the “Collateral Agent” named therein) as if set forth in
full herein with respect thereto.

 

(b)               Rights as a Secured Party. The Person serving as the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Secured Party under any series of Secured Obligations that it holds as any
other Secured Party of such series and may exercise the same as though it were
not the Collateral Agent and the term “Secured Party” or “Secured Parties” or
(as applicable) “Notes Secured Party”, “Notes Secured Parties”, “Additional
Secured Party” or “Additional Secured Parties”, shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Collateral Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Collateral Agent hereunder and without
any duty to account therefor to any other Secured Party.

 



20

 

 

(c)               Exculpatory Provisions. (I) The Collateral Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Security Documents. Without limiting the generality of the foregoing,
the Collateral Agent:

 

(i)               shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing;

 

(ii)              shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Security Documents that the
Collateral Agent is required to exercise as directed in writing by the
Applicable Authorized Second Lien Representative; provided that the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Collateral Agent to liability or that is
contrary to any Security Document or applicable law;

 

(iii)             shall not, except as expressly set forth herein and in the
other Security Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Collateral Agent or any of its Affiliates in any capacity;

 

(iv)            shall not be liable for any action taken or not taken by it (w)
with the consent or at the request of the Applicable Authorized Second Lien
Representative, (x) in the absence of its own negligent misconduct, its own
negligent failure to act or its own willful misconduct, (y) in reliance on a
written opinion from legal counsel acceptable to the Collateral Agent or (z) in
reliance on a certificate of an authorized officer of the Company stating that
such action is not prohibited by the terms of this Agreement. The Collateral
Agent shall be deemed not to have knowledge of any Event of Default unless and
until written notice describing such Event of Default is given to the Collateral
Agent by the Authorized Second Lien Representative of such Secured Obligations
or the Company. The Collateral Agent shall have no obligation whatsoever either
prior to or after receiving such a notice which is believed by the Collateral
Agent to be genuine and to have been signed or sent by the proper Person to
inquire whether an Event of Default has, in fact, occurred and shall be entitled
to rely, and shall be fully protected in so relying, on any such notice so
furnished to it; and

 

(v)              shall not be responsible for or have any duty to ascertain or
inquire into (u) any statement, warranty or representation made in or in
connection with this Agreement or any other Security Document, (v) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (w) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Event of Default, (x) the validity,
enforceability, effectiveness or genuineness of this Agreement, any Security
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (y) the value or the sufficiency of any Collateral for any series of
Secured Obligations, or (z) the satisfaction of any condition set forth in any
Second Lien Document, other than to confirm receipt of items expressly required
to be delivered to the Collateral Agent.

 



21

 

 

(II)       In addition to the above, the Collateral Agent will not be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence, bad faith or willful misconduct on the
part of the Collateral Agent, for the validity or sufficiency of the Collateral
or any agreement or assignment contained therein, for the validity of the title,
for insuring the Collateral or for the payment of taxes, charges, assessments or
Liens upon the Collateral or otherwise as to the maintenance of the Collateral.
The Collateral Agent hereby disclaims any representation or warranty to the
present and future Secured Parties concerning the perfection of the Liens to be
granted hereunder or in the value of any of the Collateral.

 

(III)       Each Secured Party acknowledges that, in addition to acting as the
initial Collateral Agent, Wells Fargo Bank, National Association also serves as
Note Trustee under the Indenture, and each Secured Party hereby waives any right
to make any objection or claim against Wells Fargo Bank, National Association
(or any successor Collateral Agent or any of their respective counsel) based on
any alleged conflict of interest or breach of duties arising from the Collateral
Agent also serving as the Note Trustee to the extent the Collateral Agent acts
in accordance with this Agreement.

 

(d)               Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. The Collateral Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. Whenever
reference is made in this Agreement to any action by, consent, designation,
specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Collateral Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or
other exercise of discretion, rights or remedies to be made (or not to be made)
by the Collateral Agent, it is understood that in all cases the Collateral Agent
shall be fully justified in failing or refusing to take any such action under
this Agreement if it shall not have received such advice or concurrence of the
Applicable Authorized Second Lien Representative (with the consent of the
requisite number of holders of the applicable Second Lien Obligations specified
in the relevant Second Lien Document), as it deems appropriate. This provision
is intended solely for the benefit of the Collateral Agent and its successors
and permitted assigns and is not intended to and will not entitle the other
parties hereto to any defense, claim or counterclaim, or confer any rights or
benefits on any party hereto.

 



22

 

 

(e)               Delegation of Duties. The Collateral Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
Security Document by or through any one or more sub-Collateral Agents appointed
by the Collateral Agent. The Collateral Agent and any such sub-Collateral Agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective officers, directors, agents, employees or affiliates.
The exculpatory provisions of this Section 20 shall apply to any such
sub-Collateral Agent and to the officers, directors, agents, employees and
affiliates of the Collateral Agent and any such sub-Collateral Agent.

 

(f)                Resignation of Collateral Agent. (i) Subject to clause (vii)
below, the Collateral Agent may resign its appointment under this Agreement at
any time by giving written notice to the Authorized Second Lien Representatives
and the Company.

 

(ii)              A successor Collateral Agent shall be selected (x) by the
retiring Collateral Agent nominating one of its Affiliates, following
consultation with the Applicable Authorized Second Lien Representative and, so
long as no Event of Default has occurred and is continuing, the Company, as
successor Collateral Agent in its notice of resignation, (y) if the retiring
Collateral Agent makes no such nomination, by the Applicable Authorized Second
Lien Representative and, so long as no Event of Default has occurred and is
continuing, the Company or (z) if a Collateral Agent is not appointed pursuant
to sub clause (x) or (y) above within 30 days after the giving of such notice of
resignation, the Collateral Agent may (at the expense of the Grantors), at its
option, petition a court of competent jurisdiction for appointment of a
successor Collateral Agent, which must be a bank or trust company that has a
combined capital and surplus of at least $50,000,000.

 

(iii)            The appointment of the Collateral Agent may be terminated at
any time by the Applicable Authorized Second Lien Representative on at least 30
days’ prior written notice being given to the Collateral Agent and a successor
Collateral Agent appointed by the Applicable Authorized Second Lien
Representative and, so long as no Event of Default has occurred and is
continuing, the Company.

 

(iv)             If (x) the Collateral Agent shall cease to be a bank or trust
company that has a combined capital and surplus of at least $50,000,000 and
shall fail to resign after written request therefor by the Company, or (y) the
Collateral Agent shall become incapable of acting or shall be adjudged a
bankrupt or insolvent or a receiver of the Collateral Agent or of its property
shall be appointed or any public officer shall take charge or control of the
Collateral Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then, in any such case, and, so
long as no Event of Default has occurred and is continuing, the appointment of
the Collateral Agent may be terminated at any time by the Company on at least 30
days’ prior written notice being given to the Collateral Agent and a successor
Collateral Agent appointed by the Applicable Authorized Second Lien
Representative and, so long as no Event of Default has occurred and is
continuing, the Company.

 



23

 

 

(v)               The resignation or termination of the retiring Collateral
Agent and the appointment of the successor Collateral Agent will become
effective only upon the successor Collateral Agent accepting its appointment as
Collateral Agent, and upon the execution of all documents necessary to
substitute the successor as holder of the security comprised in the Security
Documents, if any, at which time, (i) the successor Collateral Agent will become
bound by all the obligations of the Collateral Agent and become entitled to all
the rights, privileges, powers, authorities and discretions of the Collateral
Agent under this Agreement, (ii) the agency of the retiring Collateral Agent
will terminate (but without prejudice to any liabilities which the retiring
Collateral Agent may have incurred prior to the termination of its agency) and
(iii) the retiring Collateral Agent will be discharged from any further
liability or obligation under or in connection with this Agreement or the other
Security Documents.

 

(vi)             The retiring Collateral Agent will cooperate with the successor
Collateral Agent in order to ensure that its functions are transferred to the
successor Collateral Agent without disruption to the service provided to the
Second Lien Agents, the Secured Parties and the Company and will promptly make
available to the successor Collateral Agent the documents and records which have
been maintained in connection with this Agreement and the other Security
Documents in order that the successor Collateral Agent is able to discharge its
functions. The retiring Collateral Agent shall have no responsibility or
liability for the actions of the successor Collateral Agent.

 

(vii)          The Collateral Agent may resign its appointment upon appointment
of a successor Collateral Agent and such successor Collateral Agent having
accepted the role of the Collateral Agent under this Agreement. Any such new
appointment and all powers to be granted to the Collateral Agent will be granted
pursuant to an accession agreement satisfactory to the Company and the
Applicable Authorized Second Lien Representative.

 

(viii)        The provisions of this Agreement will continue in effect for the
benefit of any retiring Collateral Agent in respect of any actions taken or
omitted to be taken by it or any event occurring before the termination of its
agency.

 



24

 

 

(g)               Certain Actions. The Collateral Agent will not be required to
advance or expend any funds or otherwise incur any financial liability in the
performance of its duties or the exercise of its powers or rights hereunder
unless it has been provided with security or indemnity reasonably satisfactory
to it against any and all liability or expense which may be incurred by it by
reason of taking or continuing to take such action. In the event that the
Collateral Agent is required to acquire title to an asset for any reason, or
take any managerial action of any kind in regard thereto, in order to carry out
any fiduciary or trust obligation for the benefit of another, which in the
Collateral Agent’s sole discretion may cause the Collateral Agent to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Agent to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Agent reserves the right, instead of taking such action, either to
resign as Collateral Agent or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Agent will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Agent’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment. Notwithstanding anything to the contrary
contained in this Agreement, or any Security Document, in the event the
Collateral Agent is entitled or required to commence an action to foreclose or
otherwise exercise its remedies to acquire control or possession of the
Collateral, the Collateral Agent shall not be required to commence any such
action or exercise any such remedy or to inspect or conduct any studies of any
property or take any such other action if the Collateral Agent has determined
that the Collateral Agent may incur personal liability as the result of the
presence at, or release on or from, the Collateral or such property, of any
hazardous substances unless the Collateral Agent has received security or
indemnity from a Person, in an amount and in a form all satisfactory to the
Collateral Agent in its sole discretion, protecting the Collateral Agent from
all such liability. The Collateral Agent shall at any time be entitled to cease
taking any action described above if it no longer reasonably deems any
indemnity, security or undertaking to be sufficient. In the event there is any
bona fide, good faith disagreement between the other parties to the Second Lien
Documents or any of the other Security Documents resulting in adverse claims
being made in connection with Collateral held by the Collateral Agent and the
terms of the Second Lien Documents or any of the other Security Documents do not
unambiguously mandate the action the Collateral Agent is to take or not to take
in connection therewith under the circumstances then existing, or the Collateral
Agent is in doubt as to what action it is required to take or not to take
hereunder or under the other Security Documents, it will be entitled to refrain
from taking any action (and will incur no liability for doing so) until directed
otherwise in writing by a request signed by the parties hereto entitled to give
such direction or by order of a court of competent jurisdiction.

 



25

 

 

(h)               Non-Reliance on Collateral Agent and Other Secured Parties.
Each Secured Party acknowledges that it has, independently and without reliance
upon the Collateral Agent, any Authorized Second Lien Representative or any
other Secured Party or any of their Affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other applicable Second Lien
Documents. Each Secured Party also acknowledges that it will, independently and
without reliance upon the Collateral Agent, any Authorized Second Lien
Representative or any other Secured Party or any of their Affiliates and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Second Lien Document or any
related agreement or any document furnished hereunder or thereunder.

 

(i)                 Collateral and Guaranty Matters. Each of the Secured Parties
irrevocably authorizes the Collateral Agent, at its option and in its discretion
to release any Lien on any property granted to or held by the Collateral Agent
under any Security Document, or any Grantor from its obligations under the
Security Documents, in each case, in accordance with Section 24(g).

 

SECTION 21.  Remedies; Rights Upon Event of Default; Application of Proceeds.

 

(a)               (i) If any Event of Default shall have occurred and be
continuing, the Collateral Agent shall act, subject to the provisions of
Sections 19 and 20, in relation to the Collateral in accordance with the
instructions of the Applicable Authorized Second Lien Representative.

 

(ii)              The Collateral Agent shall disregard any instructions from any
other Person to exercise any right or remedy hereunder with respect to the
Collateral if those instructions are inconsistent with this Agreement.

 

(iii)            Any Person entitled to instruct the Collateral Agent to
exercise any right or remedy hereunder with respect to the Collateral may give
or refrain from giving instructions to the Collateral Agent to exercise or
refrain from exercising the Collateral as it sees fit in accordance with the
other provisions of this Agreement.

 

(iv)             The Collateral Agent shall inform each other Second Lien Agent
on receiving any instructions under this Section 21 to exercise remedies with
respect to the Collateral.

 



26

 

 

(b)               (i) In addition to all other rights and remedies granted to it
under this Agreement, the other Second Lien Documents and under any other
instrument or agreement securing, evidencing or relating to any of the Secured
Obligations or pursuant to any other applicable law, if any Event of Default
shall have occurred and be continuing, subject to any Applicable Intercreditor
Agreement, the Collateral Agent may, but shall not be required to, exercise all
rights and remedies of a secured party under the UCC. Without limiting the
generality of the foregoing, each Grantor expressly agrees that, if any Event of
Default shall have occurred and be continuing, subject to any Applicable
Intercreditor Agreement, the Collateral Agent without demand of performance or
other demand, advertisement or notice of any kind (except the notice specified
below of time and place of public or private sale) to or upon such Grantor or
any other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the UCC and other
applicable law), may forthwith enter upon the premises of such Grantor where any
Collateral is located through self help, without judicial process, without first
obtaining a final judgment or giving such Grantor or any other Person notice and
opportunity for a hearing on the Collateral Agent’s claim or action and may
collect, receive, assemble, process, appropriate and realize upon the
Collateral, or any part thereof, and may forthwith sell, lease, license, assign,
give an option or options to purchase, or sell or otherwise dispose of and
deliver said Collateral (or contract to do so), or any part thereof, in one or
more parcels at a public or private sale or sales, at any exchange at such
prices as it may deem acceptable, for cash or on credit or for future delivery
without assumption of any credit risk. If any Collateral is sold on terms other
than payment in full at the time of sale, no credit shall be given against the
Secured Obligations until the Collateral Agent or the other Secured Parties
receive payment, and if the buyer defaults in payment, subject to any Applicable
Intercreditor Agreement, the Collateral Agent may resell the Collateral without
further notice to any Grantor. Subject to any Applicable Intercreditor
Agreement, the Collateral Agent or any of the other Secured Parties shall have
the right upon any such public sale or sales and, to the extent permitted by
law, upon any such private sale or sales, to purchase for the benefit of the
Collateral Agent and the other Secured Parties, the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption each Grantor hereby releases. Subject to any Applicable Intercreditor
Agreement, such sales may be adjourned and continued from time to time with or
without notice. Subject to any Applicable Intercreditor Agreement, the
Collateral Agent shall have the right to conduct such sales on premises of any
Grantor or elsewhere and shall have the right to use any Grantor’s premises
without charge for such time or times as the Collateral Agent deems necessary or
advisable.

 



27

 

 

(ii)              Each Grantor further agrees, subject to any Applicable
Intercreditor Agreement, at the Collateral Agent’s request following the
occurrence and during the continuance of an Event of Default, to assemble the
Collateral and make it available to the Collateral Agent at a place or places
designated by the Collateral Agent which are reasonably convenient to the
Collateral Agent and such Grantor, whether at such Grantor’s premises or
elsewhere. Until the Collateral Agent is able to effect a sale, lease, or other
disposition of the Collateral, the Collateral Agent shall have the right to hold
or use the Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving the Collateral or its value or for any
other purpose deemed appropriate by the Collateral Agent. The Collateral Agent
shall have no obligation to any Grantor to maintain or preserve the rights of
such Grantor as against third parties with respect to the Collateral while the
Collateral is in the possession of the Collateral Agent or marshal any
Collateral for the benefit of any Person. In the event the Collateral Agent
seeks to take possession of all or any portion of the Collateral by judicial
process, each Grantor irrevocably waives (i) any demand for possession prior to
the commencement of any suit or action to recover the Collateral and (ii) any
requirement that the Collateral Agent retain possession and not dispose of any
Collateral until after trial or final judgment. Subject to any Applicable
Intercreditor Agreement, the Collateral Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of the Collateral and to
enforce any of the Collateral Agent’s remedies (for the benefit of the
Collateral Agent and the other Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment. To the
maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against the Collateral Agent or any of the other Secured
Parties arising out of the repossession, retention or sale of the Collateral
except such as arise solely out of the gross negligence, bad faith or willful
misconduct of the Collateral Agent or such Secured Party as finally determined
by a court of competent jurisdiction. Each Grantor agrees that ten (10) days’
prior notice by the Collateral Agent of the time and place of any public sale or
of the time after which a private sale may take place is reasonable notification
of such matters. Each Grantor shall remain liable, jointly and severally with
the other Grantors, for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Secured Obligations,
including any attorneys’ fees or other expenses (to the extent provided for
herein or in the Second Lien Documents) incurred by the Collateral Agent or any
of the other Secured Parties to collect such deficiency.

 

(iii)            Except as otherwise specifically provided herein, each Grantor
hereby waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Agreement or
any Collateral.

 



28

 

 

(iv)             To the extent that applicable law imposes duties on the
Collateral Agent to exercise remedies in a commercially reasonable manner, each
Grantor acknowledges and agrees that it is not commercially unreasonable for the
Collateral Agent, (A) to fail to incur expenses reasonably deemed significant by
the Collateral Agent to prepare the Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (B) to fail to obtain third party consents for access
to the Collateral to be disposed of, or to obtain or, if not required by other
law, to fail to obtain governmental or third party consents for the collection
or disposition of the Collateral to be collected or disposed of, (C) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on the Collateral or to remove Liens on or any adverse claims against the
Collateral, (D) to exercise collection remedies against Account Debtors and
other Persons obligated on the Collateral directly or through the use of
collection agencies and other collection specialists, (E) to advertise
dispositions of the Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (F) to
contact other Persons, whether or not in the same business as any Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(G) to hire one or more professional auctioneers to assist in the disposition of
the Collateral, whether or not the Collateral is of a specialized nature, (H) to
dispose of the Collateral by utilizing Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(I) to dispose of assets in wholesale rather than retail markets, (J) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(K) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of the Collateral or to provide
to the Collateral Agent a guaranteed return from the collection or disposition
of the Collateral, (L) to dispose of Leases, Inventory and related Collateral in
one or more portfolio sales or in individual sale transactions, or (M) to the
extent deemed appropriate by the Collateral Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Collateral Agent in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 20(b)(iv) is to
provide non-exhaustive indications of what actions or omissions by the
Collateral Agent would not be commercially unreasonable in the Collateral
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by the Collateral Agent shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 20(b)(iv). Without
limitation upon the foregoing, nothing contained in this Section 20(b)(iv) shall
be construed to grant any rights to any Grantor or to impose any duties on the
Collateral Agent that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this Section 20(b)(iv).

 

(c)               Notwithstanding the above provisions of this Section 21, the
rights of the Collateral Agent and each other Secured Party shall be subject to
the provisions of any Applicable Intercreditor Agreement.

 



29

 

 

(d)               The proceeds of any collection, sale, disposition or other
realization of Collateral upon the enforcement of the security for the Secured
Obligations (including for these purposes distributions of cash, securities or
other property on account of the value of the Collateral in a bankruptcy case of
any Grantor), including any Collateral consisting of cash, shall, subject to any
Applicable Intercreditor Agreement, be applied as follows:

 

FIRST, to the payment of all costs and reasonable expenses incurred by the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement or any other Second Lien Document and all other
Secured Obligations constituting fees, indemnities, expenses and other amounts
(other than principal and interest) owed to the Collateral Agent in its capacity
as such, including all and the reasonable and documented out-of-pocket court
costs, fees and documented expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent hereunder or under any
other Second Lien Document on behalf of any Grantor and any other reasonable and
documented out-of-pocket costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Second Lien
Document;

 

SECOND, to the payment to the Second Lien Agents on a pro rata basis until in
full of all Secured Obligations constituting fees, indemnities, expenses and
other amounts (other than principal and interest) owed to the Second Lien Agents
in their capacities as such;

 

THIRD, to each Authorized Second Lien Representative on a pro rata basis (based
on the Secured Obligations (other than Certain Insolvency Obligations (as
defined below)) for which each such Authorized Second Lien Representative is the
Second Lien Agent) until the payment in full of all of the Indenture Obligations
and Additional Second Lien Obligations (in each case, other than Certain
Insolvency Obligations (as defined below)), the amounts so distributed to be
applied by the applicable Authorized Second Lien Representative among the Notes
Secured Parties in accordance with the Indenture and among the Additional
Secured Parties in accordance with the applicable Additional Loan Documents, as
applicable;

 

FOURTH, to each Authorized Second Lien Representative on a pro rata basis until
the payment in full of all interest or entitlement to fees or expenses or other
charges that accrue on the Indenture Obligations and Additional Second Lien
Obligations after the commencement of any Insolvency or Liquidation Proceeding
(“Certain Insolvency Obligations”); and

 

FIFTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 



30

 

 

SECTION 22.  Grant of License to Use Proprietary Rights. Solely for the purpose
of enabling the Collateral Agent to exercise rights and remedies under
Section 21 hereof (including, without limiting the terms of Section 21 hereof,
in order to take possession of, hold, preserve, process, assemble, prepare for
sale, market for sale, sell or otherwise dispose of the Collateral), effective
solely upon the occurrence and during the continuance of an Event of Default
and, subject to any Applicable Intercreditor Agreement, exercisable at such time
as the Collateral Agent shall be otherwise lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to the Collateral Agent, to the
extent such Grantor has the right to grant such right or access without
additional payment or obligation, for the benefit of the Secured Parties, a
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any Proprietary
Rights now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. Solely with respect to
Proprietary Rights in or to trademarks or service marks and trade dress, the
license granted under this Section 22 shall be made subject to reasonable
quality control obligations reasonably required to maintain the validity and
enforceability of such trademarks, service marks or trade dress, as applicable.

 

SECTION 23.  Limitation on the Collateral Agent’s and the Other Secured Parties’
Duty in Respect of Collateral. The Collateral Agent and each other Secured Party
shall use reasonable care with respect to the Collateral in its possession or
under its control. Neither the Collateral Agent nor any of the other Secured
Parties shall have any other duty as to any Collateral in its possession or
control or in the possession or control of the Collateral Agent or nominee of
the Collateral Agent or such other Secured Party, or any income thereon or as to
the preservation of rights against prior parties or any other rights pertaining
thereto.

 



31

 

 

SECTION 24.  Miscellaneous. (a) Reinstatement. (i) This Agreement shall remain
in full force and effect and continue to be effective should any petition be
filed by or against any Grantor for liquidation or reorganization, should any
Grantor become insolvent or make an assignment for the benefit of any creditor
or creditors or should a receiver or trustee be appointed for all or any
significant part of such Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

(ii) The agreements in this clause (a) shall survive the Discharge of Secured
Obligations.

 

(b)               Notices. All notices and other communications provided for
hereunder shall be in writing (including telegraphic or telecopy communication
or facsimile transmission) and mailed, telegraphed, telecopied, telexed, faxed
or delivered to it (a) if to any Grantor, addressed to it in care of the Company
at 100 First Stamford Place, Suite 700, Stamford, CT 06902, (b) if to the Note
Trustee, to Wells Fargo Bank, National Association, at 150 East 42nd Street,
40th Floor, New York, New York 10017, (d) if to the Collateral Agent, to Wells
Fargo Bank, National Association, at 150 East 42nd Street, 40th Floor, New York,
New York 10017, and (e) if to any Additional Second Lien Agent at its address
specified in the Secured Party Security Agreement Supplement (in all cases
above, or such other address as such Person may designate from time to time by
notice to the other parties hereto). Except as otherwise provided herein,
whenever it is provided herein that any notice, demand, request, consent,
approval, declaration or other communication shall or may be given to or served
upon any of the parties by any other party, or whenever any of the parties
desires to give and serve upon any other party any communication with respect to
this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be given in the
manner, and deemed received, as provided for in the Indenture and the Additional
Second Lien Agreements (if any).

 



32

 

 

(c)               Severability. Whenever possible, each provision of this
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

(d)               No Waiver; Cumulative Remedies; Amendments, Additional
Grantors and Additional Second Lien Obligation Arrangements, etc.

 

(i)                 Neither the Collateral Agent nor any of the other Secured
Parties shall by any act, delay, omission or otherwise be deemed to have waived
any of its rights or remedies hereunder, and no waiver shall be valid unless in
writing, signed by the Collateral Agent and then only to the extent therein set
forth. A waiver by the Collateral Agent of any right or remedy hereunder on any
one occasion shall not be construed as a bar to any right or remedy which the
Collateral Agent would otherwise have had on any future occasion. No failure to
exercise nor any delay in exercising, on the part of the Collateral Agent or any
of the other Secured Parties, any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or future exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies hereunder provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights and remedies provided by law.

 

(ii)              Except as otherwise expressly specified herein or in any
Applicable Intercreditor Agreement, none of the terms or provisions of this
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by the Authorized Second Lien Representative of each
series of Secured Obligations directly affected by such waiver, alteration,
modification or amendment (each such Authorized Second Lien Representative to
act at the direction of, or with the consent of, the requisite number of holders
of the applicable Second Lien Obligations specified in the relevant Second Lien
Document or as otherwise provided in the relevant Second Lien Document), the
Collateral Agent and Grantors.

 

(iii)            Upon the execution and delivery by any Person of a security
agreement supplement in substantially the form of Exhibit A hereto (each a
“Security Agreement Supplement”), such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Second Lien Documents to “Grantor”
shall also mean and be a reference to such Additional Grantor, each reference in
this Agreement and the other Second Lien Documents to the “Collateral” shall
also mean and be a reference to the Collateral granted by such Additional
Grantor and each reference in this Agreement to a Schedule shall also mean and
be a reference to the schedules attached to such Security Agreement Supplement.

 



33

 

 

(iv)             Upon the execution and delivery, or authentication, by any
Person of a secured party security agreement supplement in substantially the
form of Exhibit B hereto (each a “Secured Party Security Agreement Supplement”),
(a) such Person shall be referred to as an “Additional Second Lien Agent” and
shall be and become a Secured Party hereunder, (b) each reference in this
Agreement to “Secured Parties” shall also mean and be a reference to the
Additional Secured Parties represented by such Additional Second Lien Agent, (c)
each reference in this Agreement of a grant of a security interest in a
Grantor’s Collateral to a Secured Party shall also mean a grant of a security
interest to the Additional Secured Parties represented by such Additional Second
Lien Agent, (d) in the case of a Secured Party Security Agreement Supplement
delivered by an Additional Second Lien Agent, each reference to an Authorized
Second Lien Representative shall be a reference to the Authorized Second Lien
Representatives and/or the Additional Second Lien Agent, (e) in the case of a
Secured Party Security Agreement Supplement delivered by an Additional Second
Lien Agent, each reference to Second Lien Agents shall be a reference to the
Authorized Second Lien Representatives, the Note Trustee and the Additional
Second Lien Agent; and (f) Sections 19, 20 and 21(a) may be amended and restated
if deemed prudent in the reasonable discretion of the Collateral Agent and the
Authorized Second Lien Representatives, acting unanimously (subject to, for the
avoidance of doubt, the Grantors’ rights under Section 24(d)(ii)). Among other
things, the Secured Party Security Agreement Supplement shall, for the avoidance
of doubt, appoint the Collateral Agent as the Additional Secured Parties’
collateral agent pursuant to terms of this Agreement. The execution and delivery
of any such Secured Party Security Agreement Supplement shall not require the
consent of any other party to this Agreement; provided that the Indebtedness
secured by such Secured Party Security Agreement Supplement is not prohibited by
any applicable Second Lien Documents or any Applicable Intercreditor Agreement
as certified to the Collateral Agent by the Company in an Officers’ Certificate.
The rights and obligations of each party to this Agreement shall remain in full
force and effect notwithstanding the addition of any new Secured Party or
Additional Second Lien Agent to this Agreement. The Company shall deliver fully
executed copies of the Secured Party Security Agreement Supplements to each
Second Lien Agent and the Collateral Agent.

 

(e)               Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 



34

 

 

 

(f)                Enforcement Expenses; Indemnification.

 

(i)                 Each Grantor agrees to pay or reimburse each Secured Party,
including the Applicable Authorized Second Lien Representative, for all its
reasonable costs and expenses incurred in collecting against such Grantor under
the guarantee contained in or related to the relevant Second Lien Document or
otherwise enforcing or preserving any rights under this Agreement and the other
Second Lien Documents to which such Grantor is a party, including, without
limitation, the reasonable and documented fees and disbursements of counsel to
each Secured Party, including the Applicable Authorized Second Lien
Representative, in each case, subject to and in accordance with the relevant
Second Lien Document.

 

(ii)              Each Grantor agrees to indemnify, defend and save and hold
harmless the Collateral Agent and each of its Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay promptly after demand therefor, any and
all claims, damages (excluding any special, punitive, indirect or consequential
damages), losses, liabilities and out-of-pocket expenses (including, without
limitation, expenses and reasonable fees of external counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case,
arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense has resulted from such
Indemnified Party’s gross negligence, bad faith or willful misconduct as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction.

 

(iii)            Each Grantor will, promptly after demand therefor, pay to the
Collateral Agent the amount of any and all reasonable and documented
out-of-pocket expenses, including, without limitation, the reasonable and
documented out-of-pocket fees and expenses for counsel and of any experts and
agents, that they may incur in connection with (i) the negotiation and
administration of this Agreement (including, without limitation, reasonable and
documented out-of-pocket fees and expenses for counsel), or (ii) the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral of such Grantor, or (iii) the exercise
or enforcement of any of the rights of the Collateral Agent, the Second Lien
Agents or the other Secured Parties hereunder.

 

(iv)             Each Grantor agrees to pay, and to save the Collateral Agent
and the other Secured Parties harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.

 



33

 

 

(v)               The agreements in this clause (f) shall survive the Discharge
of Secured Obligations.

 

(g)               Termination of this Agreement; Releases.

 

(i)                 This Agreement and all security interests and Liens granted
hereby shall automatically terminate and be released upon the Discharge of the
Secured Obligations.

 

(ii)              Prior to the Discharge of First Lien Obligations, to the
extent provided in Section 5.1 of the Intercreditor Agreement, Liens on certain
Collateral created under this Agreement may automatically terminate and be
released and all rights of the Collateral Agent, the Second Lien Agents and the
Secured Parties to such Collateral shall automatically be terminated and
discharged, in each case without further actions by a Person. Upon any such
termination, the Second Lien Agents and the Collateral Agent will, at the
applicable Grantor’s expense, execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination; provided
that the Company shall deliver to the Collateral Agent an Officers’ Certificate
stating that such release is in compliance with the Intercreditor Agreement.

 

(iii)            If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction not prohibited by any
applicable Second Lien Documents, to any Person other than the Company or any
other Grantors, then the Liens created hereby on such Collateral shall
automatically terminate and be released without further actions by any Person.
In connection therewith, the Collateral Agent, at the request and sole expense
of such Grantor, and upon receipt from such Grantor of an Officers’ Certificate
describing the Collateral, the conditions of such termination and release and
compliance with the applicable Second Lien Documents, shall promptly execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable to evidence such termination and release. A Grantor shall be
automatically released from its obligations hereunder if such Person ceases to
be a Subsidiary as a result of a transaction not prohibited by any applicable
Second Lien Documents and the Liens on the applicable Collateral pledged by such
Grantor hereunder shall be automatically released, in each case without any
further actions by any Person; provided that the Company shall deliver to the
Collateral Agent an Officers’ Certificate identifying the relevant Grantor and
stating that such transaction is not prohibited by the Second Lien Documents.

 

(iv)             Upon any Collateral being or becoming an Excluded Asset, the
Lien created hereby on such Collateral shall automatically terminate and be
released without further actions by any Person. In connection therewith, the
Collateral Agent, at the request and sole expense of the applicable Grantor, and
upon receipt from such Grantor of an Officer’s Certificate describing such
Collateral, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable to evidence such termination
and release.

 



34

 

 

(v)               To the extent provided in the Indenture, including in Section
14.05 thereof, the Lien on all or part of the Collateral created under this
Agreement that secures the Secured Obligations with respect to the Indenture
Obligations shall automatically terminate and be released and all rights of the
Note Trustee and the Notes Secured Parties to the Collateral shall automatically
revert to the applicable Grantor, in each case, without further actions by any
Person. Upon any such termination and release, the Note Trustee and the
Collateral Agent will, at the applicable Grantor’s expense, execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination and release; provided that the Company shall deliver
to the Collateral Agent an Officers’ Certificate stating that such transaction
is not prohibited by the Indenture Documents.

 

(vi)             To the extent provided in an Additional Second Lien Agreement,
the Lien on all Collateral created under this Agreement that secures the Secured
Obligations with respect to the Additional Second Lien Obligations under such
Additional Second Lien Agreement and the related Additional Second Lien
Documents shall automatically terminate and be released and all rights of the
applicable Second Lien Agent and applicable Additional Secured Parties to the
Collateral shall automatically revert to the applicable Grantor, in each case,
without further actions by any Person. Upon any such termination and release,
the applicable Second Lien Agent and the Collateral Agent will, at the
applicable Grantor’s expense, execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination and
release; provided that the Company shall deliver to the Collateral Agent an
Officers’ Certificate stating that such transaction is not prohibited by the
applicable Additional Second Lien Documents.

 

(vii)          Any execution and delivery of documents pursuant to this clause
(g) shall be without recourse to or warranty by the Collateral Agent and other
Second Lien Agents.

 

(h)               Successors and Assigns. This Agreement and all obligations of
each Grantor hereunder shall be binding upon and inure to the benefit of the
successors and assigns of such Grantor (including any debtor-in-possession on
behalf of such Grantor) and shall, together with the rights, remedies and
obligations of the Collateral Agent hereunder, inure to the benefit of and be
binding upon the Secured Parties, all future holders of any instrument
evidencing any of the Secured Obligations and their respective successors and
assigns. No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Secured Obligations or any portion thereof or interest therein shall in any
manner affect the Lien granted to the Collateral Agent, for the benefit of the
Secured Parties, hereunder. Except as expressly permitted by the terms of the
Indenture and the Additional Second Lien Agreements (if any), no Grantor may
assign, sell, hypothecate or otherwise transfer any interest in or obligation
under this Agreement.

 



35

 

 

(i)                 Counterparts. This Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one and the same agreement. This Agreement may be authenticated by
manual signature, facsimile or electronic means, all of which shall be equally
valid.

 

(j)                 Governing Law.

 

(i)              THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK; PROVIDED THAT, TO THE EXTENT THE LAWS OF ANY JURISDICTION
OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT
OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING
ENFORCEMENT OF ANY LIENS ON COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS
SHALL CONTINUE TO APPLY TO THAT EXTENT.

 

(ii)              ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE GRANTORS, THE SECOND LIEN AGENTS AND THE COLLATERAL AGENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE GRANTORS, THE SECOND LIEN AGENTS AND
THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.
NOTWITHSTANDING THE FOREGOING: (x) THE SECOND LIEN AGENTS AND THE COLLATERAL
AGENT SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY GRANTOR
OR ANY PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION ANY SECOND LIEN AGENT OR
THE COLLATERAL AGENT DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE
COLLATERAL OR OTHER SECURITY FOR THE SECURED OBLIGATIONS AND (y) EACH OF THE
PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE
THOSE JURISDICTIONS.

 



36

 

 

(iii)            SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK SHALL APPLY TO THIS AGREEMENT. EACH GRANTOR HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT REQUESTED)
DIRECTED TO THE COMPANY AT ITS ADDRESS SET FORTH OPPOSITE ITS NAME ON ITS
SIGNATURE PAGE or to such other address as the company may designate for itself
by notice to the Collateral Agent AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S.
MAILS POSTAGE PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE
COLLATERAL AGENT TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

 

(k)               Waiver of Jury Trial. THE GRANTORS, THE SECOND LIEN AGENTS AND
THE COLLATERAL AGENT EACH IRREVOCABLY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY SECOND LIEN AGENT OR COLLATERAL AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. THE GRANTORS, THE SECOND LIEN AGENTS AND THE COLLATERAL AGENT EACH
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

(l)                 Section Titles. The Section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

(m)             No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

(n)               Advice of Counsel. Each of the parties represents to each
other party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 24(j) and Section 24(k), with its counsel.

 

(o)               Benefit of the Secured Parties. All Liens granted or
contemplated hereby shall be for the benefit of the Secured Parties and, subject
to any Applicable Intercreditor Agreement, all proceeds or payments realized
from the Collateral in accordance herewith shall be applied to the Secured
Obligations in accordance with Section 21(d) hereof and, to the extent of
distributions pursuant thereto in respect the various Secured Obligations, in
accordance with the terms of the applicable Second Lien Documents.

 



37

 

 

(p)               INTERCREDITOR AGREEMENTS. REFERENCE IS HEREBY MADE TO THE
INTERCREDITOR AGREEMENT AND EACH OTHER APPLICABLE INTERCREDITOR AGREEMENT.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) THE LIENS AND SECURITY
INTERESTS GRANTED PURSUANT TO THIS AGREEMENT ARE EXPRESSLY SUBJECT AND
SUBORDINATE TO THE LIENS AND SECURITY INTERESTS GRANTED PURSUANT TO THE FIRST
LIEN COLLATERAL DOCUMENTS (AS SUCH TERM IS DEFINED IN THE INTERCREDITOR
AGREEMENT) AND (II) THE EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER IS SUBJECT TO
THE LIMITATIONS AND PROVISIONS OF THE INTERCREDITOR AGREEMENT AND ANY OTHER
APPLICABLE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THE INTERCREDITOR AGREEMENT OR ANY OTHER APPLICABLE INTERCREDITOR
AGREEMENT AND THE TERMS OF THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENT OR SUCH OTHER APPLICABLE INTERCREDITOR AGREEMENT SHALL GOVERN. THE
COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF EACH OF THE SECOND LIEN AGENTS AND
OTHER SECURED PARTIES, HEREBY AGREES THAT ANY PROVISION OF THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, NO GRANTOR SHALL BE REQUIRED TO ACT OR REFRAIN FROM
ACTING IN A MANNER THAT IS INCONSISTENT WITH THE TERMS AND PROVISIONS OF SUCH
APPLICABLE INTERCREDITOR AGREEMENT. WITHOUT LIMITATION OF THE FOREGOING AND IN
ANY EVENT, NO GRANTOR SHALL BE REQUIRED TO TAKE ANY ACTION HEREUNDER IF TAKING
SUCH ACTION (X) WOULD BE INCONSISTENT WITH THE TERMS OF SUCH APPLICABLE
INTERCREDITOR AGREEMENT OR (Y) WOULD IMPAIR THE ABILITY OF ANY FIRST LIEN AGENT
OR OTHER FIRST LIEN SECURED PARTY TO PERFECT OR ENFORCE ITS INTEREST IN ANY
COLLATERAL OR TO OBTAIN POSSESSION OR CONTROL (WITHIN THE MEANING OF THE UCC) OF
ANY COLLATERAL IN ORDER TO ASSURE THE PRIORITY OF THE LIEN THEREIN OF SUCH FIRST
LIEN AGENT OR OTHER FIRST LIEN SECURED PARTY AS AGAINST ANY OTHER PERSON.

 

(q)               Amendment and Restatement. Until the amendment and restatement
of the Existing Security Agreement becomes effective on November 20, 2019 (the
“Restatement Date”), the Existing Security Agreement shall remain in full force
and effect and shall not be affected hereby. On and after the Restatement Date,
all obligations, grants, pledges and duties of the Grantors under the Existing
Security Agreement shall automatically become obligations, grants, pledges and
duties of the Grantors hereunder and the provisions of the Existing Security
Agreement shall be superseded by the provisions hereof. The security interests
and pledges of the Collateral created under the Existing Security Agreement are
hereby ratified and confirmed and shall continue to be in full force and effect
following the Restatement Date as security for the due and prompt payment and
performance when done (whether at stated maturity, by acceleration or otherwise)
by each Grantor of all of the present and future Secured Obligations of such
Grantor.

 

[Remainder of page intentionally left blank]

 



38

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

  GRANTORS:         Address for notices: UNITED RENTALS, INC. 100 First Stamford
Place, Suite 700   Stamford, CT 06902     By: /s/ Irene Moshouris   Name: Irene
Moshouris   Title: Senior Vice President and Treasurer             Address for
notices: UNITED RENTALS (NORTH AMERICA), INC. 100 First Stamford Place, Suite
700   Stamford, CT 06902     By: /s/ Irene Moshouris   Name: Irene Moshouris  
Title: Senior Vice President and Treasurer             Address for notices:
UNITED RENTALS (DELAWARE), INC. 100 First Stamford Place, Suite 700   Stamford,
CT 06902     By: /s/ Irene Moshouris   Name: Irene Moshouris   Title: Vice
President and Treasurer             Address for notices: UNITED RENTALS HIGHWAY
TECHNOLOGIES GULF, LLC 100 First Stamford Place, Suite 700   Stamford, CT 06902
    By its Sole Initial Member, United Rentals (North America), Inc.          
By: /s/ Irene Moshouris   Name: Irene Moshouris   Title: Senior Vice President
and Treasurer

 

[Signature Page to Security Agreement]

 



 

 

 

Address for notices: UNITED RENTALS REALTY, LLC 100 First Stamford Place, Suite
700   Stamford, CT 06902     By its Managing Member, United Rentals (North
America), Inc.           By: /s/ Irene Moshouris   Name: Irene Moshouris  
Title: Senior Vice President and Treasurer

 

[Signature Page to Security Agreement]

 



 

 

 

Address for notices: NOTE TRUSTEE: 150 East 42nd Street, 40th Floor   New York,
New York 10017 WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Trustee
Attn:  Patrick Giordano   Tel: (857) 504-2448     By: /s/ Patrick Giordano Name:
Patrick Giordano   Title: Vice President     Address for notices: COLLATERAL
AGENT: 150 East 42nd Street, 40th Floor   New York, New York 10017 WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Collateral Agent Attn:  Patrick Giordano   Tel:
(857) 504-2448   By: /s/ Patrick Giordano   Name: Patrick Giordano   Title: Vice
President

 

[Signature Page to Security Agreement]

 



 

 



 

ANNEX A
to
SECURITY AGREEMENT

 

DEFINITIONS

 

All capitalized terms used but not otherwise defined in this Agreement shall
have the following respective meanings:

 

“ABL Credit Agreement” shall mean the Third Amended and Restated Credit
Agreement, dated as of February 15, 2019, among the Company and certain of its
Subsidiaries, as Borrowers, Holdings and certain of its Subsidiaries, as
Guarantors, Bank of America, N.A., as agent, U.S. swingline lender and letter of
credit issuer, Bank of America, N.A. (acting through its London branch), as ROW
swingline lender, Bank of America, N.A. (acting through its Canada branch), as
Canadian swingline lender, Bank of America Merrill Lynch International,
Designated Activity Company, as French swingline lender, and the lenders and
other financial institutions party thereto, together with the related documents
(including any term loans and revolving loans thereunder, any guarantees and any
security documents, instruments and agreements executed in connection
therewith), as amended, extended, renewed, restated, supplemented or otherwise
modified (in whole or in part, and without limitation as to amount, terms,
conditions, covenants and other provisions) from time to time, and any credit
agreement that has been designated in writing by the Company to the First Lien
Agents and the Second Lien Agents under the Intercreditor Agreement as the “ABL
Credit Agreement” for purposes of the Intercreditor Agreement, the Indenture and
the Notes Collateral Documents incurred to refinance or replace, in whole or in
part, the borrowings and commitments at any time outstanding or permitted to be
outstanding under such credit agreement or a successor credit agreement, whether
by the same or any other lender or holder of Indebtedness or group of lenders or
holders of Indebtedness and whether to the same obligor or different obligors
and whether for the same or a different amount (including an increased amount)
or on the same or different terms, conditions, covenants and other provisions.

 

“Acceptable Intercreditor Agreement” shall mean an intercreditor agreement
between the Collateral Agent and one or more persons or representatives of
persons (other than any Grantor) benefitting from a Lien on any Collateral
containing customary terms and conditions for comparable transactions, which
shall be in form and substance reasonably acceptable to the Collateral Agent;
provided that any intercreditor agreement between the Collateral Agent and one
or more persons or representatives of persons (other than any Grantor)
benefitting from a Lien on any Collateral that is intended to be senior to the
Collateral Agent’s Lien having terms that the Company determines in good faith
are substantially consistent with, or not materially less favorable, taken as a
whole, to the Notes Secured Parties than, the terms of the Intercreditor
Agreement (as amended, restated, modified or replaced in accordance with its
terms) shall be deemed to be reasonably acceptable to the Collateral Agent.

 

“Account Debtor” shall mean each Person obligated in any way on or in connection
with an Account, Chattel Paper or General Intangible (including a payment
intangible).

 

 Annex A-1 

 

 

“Accounts” shall mean, with respect to each Grantor, all of such Grantor’s now
owned or hereafter acquired or arising accounts, as defined in the UCC, and
Leases, including any rights to payment for the sale or lease of goods or
rendition of services, whether or not they have been earned by performance, all
Progress Billings, and all rentals, lease payments and other monies due and to
become due under any Lease.

 

“Additional Grantor” shall have the meaning set forth in Section 24(d).

 

“Additional Second Lien Agent” shall mean any agent, trustee or representative
of the holders of Additional Second Lien Obligations who (a) is appointed as the
Second Lien Agent (for purposes related to the administration of the security
documents related thereto) pursuant to a credit agreement or other agreement
governing such Additional Second Lien Obligations, together with its successors
in such capacity, (b) has become a party to this Agreement pursuant to Section
24(d) and (c) to the extent any Applicable Intercreditor Agreement is in
existence at such time, has become a party to such Applicable Intercreditor
Agreement.

 

“Additional Second Lien Agreement” shall mean any Credit Facility evidencing or
governing Additional Second Lien Debt (other than any Indenture Document), in
each case, in respect of which an Additional Second Lien Agent has become a
party to this Agreement pursuant to Section 24(d) and, to the extent any
Applicable Intercreditor Agreement is in existence at such time, has become a
party to such Applicable Intercreditor Agreement.

 

“Additional Second Lien Debt” shall mean Indebtedness secured by a Lien incurred
pursuant to clause (b), (dd) or (ee) of the definition of “Permitted Liens” in
the Indenture that is to be equally and ratably secured with any other Second
Lien Obligation; provided that (a) such Indebtedness has been designated by the
Company in an Officers’ Certificate delivered to the Second Lien Agents as
“Additional Second Lien Debt” for the purposes of this Agreement which
certificate shall include a certification by an officer of the Company that such
Additional Second Lien Obligations are Additional Second Lien Obligations
permitted to be so incurred in accordance with each of the First Lien Documents
and each of the Second Lien Documents, (b) any agent, trustee or representative
of the holders of the Second Lien Obligations related to such Additional Second
Lien Debt shall have become a party to this Agreement pursuant to Section 24(d)
and (c) to the extent any Applicable Intercreditor Agreement is in existence at
such time, any agent, trustee or representative of the holders of the Second
Lien Obligations related to such Additional Second Lien Debt has become a party
to such Applicable Intercreditor Agreement.

 

“Additional Second Lien Documents” shall mean (a) each Additional Second Lien
Agreement and each of the other agreements, documents or instruments evidencing,
governing or securing any Additional Second Lien Obligations and (b) any other
related documents or instruments executed and delivered pursuant to any Second
Lien Document described in clause (a) above; provided, however, for the
avoidance of doubt, none of the Indenture Documents shall constitute Additional
Second Lien Documents.

 

“Additional Second Lien Obligations” shall mean (a) any Obligations with respect
to any Additional Second Lien Agreement, (b) all reimbursement obligations (if
any) and interest thereon with respect to any letter of credit or similar
instruments issued pursuant to any Additional Second Lien Agreement and (c) all
Hedging Obligations, cash management obligations and similar bank product
obligations between any Grantor, on the one hand, and any Person that was a
lender, agent for the lenders or holder of Obligations under any Additional
Second Lien Agreement at the time the agreement governing such obligations was
entered into (or any affiliate of any Person that was a lender, agent for the
lenders or holder of Obligations under any Additional Second Lien Agreement at
the time the agreement governing such obligations was entered into), on the
other hand, to the extent that such obligations are secured by Liens on the
Collateral, and all fees, expenses and other amounts payable from time to time
in connection therewith; provided, however, for the avoidance of doubt, none of
the Indenture Obligations or First Lien Obligations shall constitute Additional
Second Lien Obligations.

 



 Annex A-2 

 

 

“Additional Secured Parties” shall mean any Additional Second Lien Agent, the
lenders and letter of credit issuer(s) party to any Additional Second Lien
Agreement and any other Person holding any Additional Second Lien Obligation or
to whom any Additional Second Lien Obligation is at any time owing.

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, twenty-five percent (25%) or
more of the outstanding equity interests of such Person. A Person shall be
deemed to control another Person if the controlling Person possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Agreement” shall have the meaning set forth in the recitals.

 

“Applicable Agent” shall mean (i) prior to the Discharge of First Lien
Obligations, the First Lien Designated Agent (as defined in the Intercreditor
Agreement) and (ii) from and after the Discharge of First Lien Obligations, the
Collateral Agent.

 

“Applicable Authorized Second Lien Representative” shall mean (i) initially the
Largest Second Lien Holder at such time, (ii) thereafter, subject to clause
(iii) below, upon the occurrence of a Larger Second Lien Holder Event, the
Authorized Second Lien Representative in respect of the Second Lien Obligations
with the then largest principal amount outstanding, and (iii) from and after the
Non-Controlling Authorized Second Lien Representative Enforcement Date, the
Major Non-Controlling Authorized Second Lien Representative.

 

“Authorized Second Lien Representative” shall mean (i) in the case of any
Indenture Obligations, the Note Trustee and (ii) in the case of any Additional
Second Lien Obligations, the applicable Additional Second Lien Agent.

 

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock or equity participations, and any rights (other
than debt securities convertible into capital stock), warrants or options
exchangeable for or convertible into such capital stock and, including, with
respect to partnerships, limited liability companies or business trusts,
ownership interests (whether general or limited) and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, such partnerships, limited
liability companies or business trusts.

 



 Annex A-3 

 

 

“Chattel Paper” shall mean all of each Grantor’s now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning set forth in Section 2.

 

“Collateral Agent” shall have the meaning set forth in the first paragraph of
this Agreement.

 

“Collateral Agent’s Liens” shall mean the Liens in the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the other Security Documents.

 

“Company” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Controlling Secured Parties” shall mean as between the Notes Secured Parties
and the Additional Secured Parties, the Secured Parties whose Authorized Second
Lien Representative is the Applicable Authorized Second Lien Representative.

 

“Credit Agreement Agent” shall mean Bank of America, N.A., as agent under the
ABL Credit Agreement, together with its successors and assigns in such capacity
(or, in the case of a refinancing or replacement in full of the ABL Credit
Agreement, the Person serving at such time as the “Agent”, “Administrative
Agent”, “Collateral Agent” or other similar representative of the lenders under
the ABL Credit Agreement, together with its successors and assigns in such
capacity); provided that, if the ABL Credit Agreement is refinanced or replaced
in full by two or more credit agreements, the “Agent”, “Administrative Agent”,
“Collateral Agent” or other similar representative of the lenders under each of
the credit agreements shall select one Person from amongst themselves to serve
as Credit Agreement Agent.

 

“Credit Agreement Collateral Documents” shall mean any agreement, document or
instrument pursuant to which a Lien is granted by any Grantor to secure any
Obligations with respect to the ABL Credit Agreement or under which rights or
remedies with respect to any such Lien are governed, as the same may be amended,
supplemented or otherwise modified from time to time.

 



 Annex A-4 

 

 

“Credit Facility” shall mean one or more debt facilities or agreements,
commercial paper facilities, securities purchase agreements, indentures or
similar agreements, in each case, providing for revolving loans, term loans,
receivables financing (including through the sale of receivables to lenders or
other purchasers or to special purpose entities formed to borrow from such
lenders or other purchasers against such receivables), notes, debentures,
letters of credit, the issuance and sale of securities or other debt financing,
including any related notes, guarantees, collateral documents, instruments and
agreements executed in connection therewith and, in each case, as amended,
extended, renewed, restated, supplemented or otherwise modified (in whole or in
part, and without limitation as to amount, terms, conditions, covenants and
other provisions) from time to time, and any agreements, indentures or other
instruments (and related documents) governing any form of Indebtedness incurred
to refinance or replace, in whole or in part, the borrowings and commitments at
any time outstanding or permitted to be outstanding under such facility or
agreement or successor facility or agreement whether by the same or any other
lender or holder of Indebtedness or group of lenders or holders of Indebtedness
and whether the same obligor or different obligors and whether for the same or a
different amount (including an increased amount) or on the same or different
terms, conditions, covenants and other provisions.

 

“Currency Agreement” shall mean any foreign exchange contract, currency swap
agreement or other similar agreement with respect to currency values.

 

“Debtor Relief Laws” shall mean any bankruptcy, insolvency or debtor relief law,
including, without limitation, the U.S. Bankruptcy Code and any similar Federal,
state or foreign law for the relief of debtors.

 

“Discharge of First Lien Obligations” has the meaning set forth in the
Intercreditor Agreement.

 

“Discharge of Secured Obligations” shall mean the Discharge of Second Lien
Obligations (as defined in the Intercreditor Agreement).

 

“Documents” shall mean all “documents” as such term is defined in the UCC,
including bills of lading, warehouse receipts or other documents of title, now
owned or hereafter acquired by any Grantor.

 

“Domestic Subsidiary” shall mean any Subsidiary of the Company other than a
Foreign Subsidiary.

 

“Equipment” shall mean all of each Grantor’s now owned or hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, service and
delivery vehicles with respect to which a certificate of title has been issued,
aircraft, dies, tools, jigs, molds and office equipment, as well as all of such
types of property leased by any Grantor, and all of each Grantor’s rights and
interests with respect thereto under such leases (including options to
purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.

 



 Annex A-5 

 

 

“Equipment Securitization Transaction” shall mean any sale, assignment, pledge
or other transfer (a) by the Company or any Subsidiary of the Company of rental
fleet equipment, (b) by any ES Special Purpose Vehicle of leases or rental
agreements between the Company and/or any Subsidiary of the Company, as lessee,
on the one hand, and such ES Special Purpose Vehicle, as lessor, on the other
hand, relating to such rental fleet equipment and lease receivables arising
under such leases and rental agreements and (c) by the Company or any Subsidiary
of the Company of any interest in any of the foregoing, together, in each case,
with (i) any and all proceeds thereof (including all collections relating
thereto, all payments and other rights under insurance policies or warranties
relating thereto, all disposition proceeds received upon a sale thereof, and all
rights under manufacturers’ repurchase programs or guaranteed depreciation
programs relating thereto), (ii) any collection or deposit account relating
thereto and (iii) any collateral, guarantees, credit enhancement or other
property or claims supporting or securing payment on, or otherwise relating to,
any such leases, rental agreements or lease receivables.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ES Special Purpose Vehicle” shall mean a trust, bankruptcy remote entity or
other special purpose entity which is a Subsidiary of the Company or Holdings
(or, if not a Subsidiary of the Company or Holdings, the common equity of which
is wholly owned, directly or indirectly, by the Company or Holdings) and which
is formed for the purpose of, and engages in no material business other than,
acting as a lessor, issuer or depositor in an Equipment Securitization
Transaction (and, in connection therewith, owning the rental fleet equipment,
leases, rental agreements, lease receivables, rights to payment and other
interests, rights and assets described in the definition of Equipment
Securitization Transaction, and pledging or transferring any of the foregoing or
interests therein)

 

“Event of Default” shall mean an “Event of Default” under and as defined in any
Second Lien Document.

 

“Excluded Assets” shall have the meaning set forth in Section 2.

 

“Existing Securitization Facility” shall have the meaning set forth in the
Indenture.

 

“First Lien Agents” shall have the meaning set forth in the Intercreditor
Agreement.

 

“First Lien Documents” shall have the meaning set forth in the Intercreditor
Agreement.

 

“First Lien Obligations” shall have the meaning set forth in the Intercreditor
Agreement.

 

 Annex A-6 

 

 

“First Lien Secured Parties” shall have the meaning set forth in the
Intercreditor Agreement.

 

“Foreign Subsidiary” shall mean any Subsidiary of the Company not created or
organized under the laws of the United States or any state thereof or the
District of Columbia.

 

“Foreign Subsidiary Holding Company” shall mean any Domestic Subsidiary the
primary assets of which consist of Capital Stock in (i) one or more Foreign
Subsidiaries or (ii) one or more Foreign Subsidiary Holding Companies.

 

“Fuel Hedging Agreement” shall mean any forward contract, swap, option, hedge or
other similar financial agreement designed to protect against fluctuations in
fuel prices.

 

“General Intangibles” shall mean all of each Grantor’s now owned or hereafter
acquired “general intangibles” as defined in the UCC, choses in action and
causes of action and all other intangible personal property of each Grantor of
every kind and nature (other than Accounts), including all contract rights,
payment intangibles, Proprietary Rights, corporate or other business records,
inventions, designs, blueprints, plans, specifications, computer software,
customer lists, registrations, licenses, franchises, tax refund claims, any
funds which may become due to any Grantor in connection with the termination of
any Plan or other employee benefit plan or any rights thereto and any other
amounts payable to any Grantor from any Plan or other employee benefit plan,
rights and claims against carriers and shippers, rights to indemnification,
business interruption insurance and proceeds thereof, property, casualty or any
similar type of insurance and any proceeds thereof, proceeds of insurance
covering the lives of key employees on which any Grantor is beneficiary, rights
to receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged equity interests or Investment Property
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor.

 

“Goods” shall mean all “goods” as defined in the UCC, now owned or hereafter
acquired by any Grantor, wherever located, including embedded software to the
extent included in “goods” as defined in the UCC, and manufactured homes.

 

“Governmental Authority” shall mean any nation or government, any state,
provincial, territorial or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof and any governmental
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Grantor” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Interest Rate Protection Agreement, Currency Agreement or Fuel
Hedging Agreement.

 

“Holdings” shall have the meaning set forth in the first paragraph of this
Agreement.

 

 Annex A-7 

 

 

“Impairment” shall have the meaning set forth in Section 19(h).

 

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Indenture.

 

“Indenture” shall mean the Indenture, dated as of November 4, 2019, under which
the 3.875% Senior Secured Notes due 2027 were issued, among the Company, Wells
Fargo Bank, National Association, as Note Trustee and Notes Collateral Agent and
the other parties thereto from time to time, as amended, restated, modified,
renewed, refunded, replaced (whether upon or after termination or otherwise) or
refinanced (including by means of sales of debt securities to institutional
investors) in whole or in part from time to time.

 

“Indenture Documents” shall mean (a) the Indenture, the Notes, the guarantees
thereof, the Notes Collateral Documents and each of the other agreements,
documents or instruments evidencing or governing any Indenture Obligations and
(b) any other related documents or instruments executed and delivered pursuant
to any Indenture Document described in clause (a) above evidencing or governing
any Obligations thereunder, in each case, as amended, restated, modified,
renewed, refunded, replaced (whether upon or after termination or otherwise) or
refinanced (including by means of sales of debt securities to institutional
investors) in whole or in part from time to time.

 

“Indenture Obligations” shall mean all Obligations in respect of the Notes or
arising under the Indenture Documents or any of them. Indenture Obligations
shall include all interest accrued (or which would, absent the commencement of
an Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant Indenture Document whether or not the claim for such
interest is allowed as a claim in such Insolvency or Liquidation Proceeding
(including all amounts accruing on or after the commencement of an Insolvency or
Liquidation Proceeding, or that would have accrued or become due but for the
effect of an Insolvency or Liquidation Proceeding and irrespective of whether a
claim for all or any portion of such amounts is allowable or allowed in such
Insolvency or Liquidation Proceeding).

 

“Initial Pledged Debt” shall mean the indebtedness set forth opposite such
Grantor’s name on and as otherwise described in Part II of Schedule I to this
Agreement and issued by the obligors named therein.

 

“Initial Pledged Equity” shall mean the shares of stock or other equity
interests owned by each Grantor set forth opposite such Grantor’s name on and as
otherwise described in Part I of Schedule I to this Agreement and issued by the
Persons named therein.

 

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Debtor Relief Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

 



 Annex A-8 

 

 

“Instruments” shall mean all instruments as such term is defined in Article 9 of
the UCC, now owned or hereafter acquired by any Grantor.

 

“Intellectual Property Security Agreement” shall mean the Intellectual Property
Security Agreement dated as of July 23, 2012, among the Grantors for the benefit
of the Secured Parties, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time in accordance with its terms.

 

“Intercreditor Agreement” shall have the meaning set forth in the recitals.

 

“Interest Rate Protection Agreement” shall mean, with respect to any Person, any
arrangement with any other Person whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include interest rate swaps, caps, floors, collars and similar agreements.

 

“Inventory” shall mean all of each Grantor’s now owned or hereafter acquired
Rental Equipment, Merchandise and Consumables Inventory and other inventory,
goods and merchandise, wherever located, to be furnished under any contract of
service or held for sale or lease, all returned goods, raw materials,
work-in-process, finished goods (including embedded software), other materials
and supplies of any kind, nature or description which are used or consumed in
such Grantor’s business or used in connection with the packing, shipping,
advertising, selling or finishing of such goods, merchandise, and all documents
of title or other Documents representing them.

 

“Investment Property” shall mean all of each Grantor’s now owned or hereafter
acquired “investment property” as defined in the UCC, and includes all right,
title and interest of each Grantor in and to any and all: (a) securities whether
certificated or uncertificated; (b) securities entitlements; (c) securities
accounts; (d) commodity contracts; or (e) commodity accounts.

 

“IP Notice Date” shall have the meaning set forth in Section 15(c).

 

“Larger Second Lien Holder Event” shall mean as of any date of determination,
the date when the applicable Second Lien Obligations held by the Largest Second
Lien Holder, as the case may be, on such date ceases to represent the largest
principal amount outstanding of any then outstanding Second Lien Obligations
represented by any Authorized Second Lien Representative.

 

“Largest Second Lien Holder” shall mean initially, the Note Trustee, and from
time to time thereafter, the Authorized Second Lien Representative in respect of
the Second Lien Obligations representing the largest principal amount
outstanding of any then outstanding Second Lien Obligations represented by any
Authorized Second Lien Representative, as certified by the Company to the
Collateral Agent in an Officers’ Certificate.

 



 Annex A-9 

 

 

“Leases” shall mean the written agreements between a Grantor and an Account
Debtor entered into in the ordinary course of business of such Grantor for
rental or lease of Rental Equipment by such Grantor to such Account Debtor,
including all schedules and supplements thereto.

 

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Grantor, including
rights to payment or performance under a letter of credit, whether or not a
Grantor, as beneficiary, has demanded or is entitled to demand payment or
performance.

 

“Lien” shall mean any mortgage, charge, pledge, lien (statutory or other),
security interest, hypothecation, assignment for security, claim, or preference
or priority or other encumbrance upon or with respect to any property of any
kind. A Person shall be deemed to own subject to a Lien any property which such
Person has acquired or holds subject to the interest of a vendor or lessor under
any conditional sale agreement, finance lease or other title retention
agreement.

 

“Like-Kind Exchange” shall mean a substantially contemporaneous exchange or
swap, including transactions covered by Section 1031 of the Code, of property or
assets (“Relinquished Property”) for property or assets with comparable or
greater fair market value or usefulness to the business of the Company and its
Domestic Subsidiaries; provided that (a) the disposition of the Relinquished
Property is permitted under the terms of the ABL Credit Agreement, (b) the
transaction is entered into in the normal course of business, (c) the applicable
“exchange agreement” reflects arm’s-length terms with a Qualified Intermediary
who is not an Affiliate of Holdings and otherwise contains customary terms and
(d) all net proceeds thereof are deposited in one or more Like-Kind Exchange
Accounts.

 

“Like-Kind Exchange Account” shall mean any account established jointly with a
Qualified Intermediary pursuant to and solely for the purposes of facilitating
any Like-Kind Exchange, the amounts on deposit in which shall be limited to
proceeds realized from the disposition of Relinquished Property in connection
with a Like-Kind Exchange.

 

“Major Non-Controlling Authorized Second Lien Representative” shall mean,
following a Non-Controlling Authorized Second Lien Representative Enforcement
Date, the Authorized Second Lien Representative in respect of the Second Lien
Obligations with the then second largest principal amount outstanding.

 

“Material Account” shall mean any bank account, securities account or
commodities account of any Grantor, including in any case any account into which
proceeds from any Securitization Transaction (including, but not limited to, the
Existing Securitization Facility) are deposited, but excluding (a) any
“Controlled Account” under and as defined in the documents evidencing the
Existing Securitization Facility and any similar account under any
Securitization Transaction, (b) any Like-Kind Exchange Account, (c) any account
which is exclusively used for disbursement purposes (including payroll accounts)
and (d) other accounts to the extent the aggregate amount of funds on deposit
therein does not exceed $25,000,000.

 



 Annex A-10 

 

 

“Merchandise and Consumables Inventory” shall mean Inventory owned by a Grantor,
other than Rental Equipment held for sale or rental, including parts for Rental
Equipment, parts to be sold, parts to be installed on Rental Equipment (which
parts are not then incorporated or installed in or on, or affixed or appurtenant
to, any such Rental Equipment), and Inventory for the contractors supply
business of the Grantors.

 

“Multi-employer Plan” shall mean a “multi-employer plan” as defined in Section
4001(a)(3) of ERISA which is or was at any time during the current year or the
immediately preceding six (6) years contributed to by the Company or any ERISA
Affiliate.

 

“Non-Controlling Authorized Second Lien Representative” shall mean at any time,
any Authorized Second Lien Representative that is not the Applicable Authorized
Second Lien Representative at such time.

 

“Non-Controlling Authorized Second Lien Representative Enforcement Date” shall
mean the date that is 90 days (throughout which 90-day period the Major
Non-Controlling Authorized Second Lien Representative was not the Applicable
Authorized Second Lien Representative) after the occurrence of (a) an “Event of
Default” under and as defined in the terms of the relevant Indebtedness and (b)
the Collateral Agent’s and each other Authorized Second Lien Representative’s
receipt of written notice from such Major Non-Controlling Authorized Second Lien
Representative certifying that (i) such Authorized Second Lien Representative is
the Major Non-Controlling Authorized Second Lien Representative and that an
“Event of Default”, with respect to such Indebtedness, has occurred and is
continuing and (ii) such Indebtedness is currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of such Indebtedness; provided that the Non-Controlling Authorized
Second Lien Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Collateral (1) at
any time the Applicable Authorized Second Lien Representative has directed the
Collateral Agent to commence and is pursuing any enforcement action with respect
to such Collateral with reasonable diligence in light of the then existing
circumstances, taking into account any limitations on such actions under any
Applicable Intercreditor Agreement, (2) at any time a Grantor that has granted a
security interest in such Collateral is then a debtor under or with respect to
(or otherwise subject to) any Insolvency or Liquidation Proceeding or (3) if the
Applicable Authorized Second Lien Representative or the Collateral Agent is
subject to limitations on giving directions or commencing or pursuing
enforcement actions under any Applicable Intercreditor Agreement.

 

“Non-Controlling Secured Parties” shall mean the Secured Parties which are not
Controlling Secured Parties.

 

“Note Trustee” shall have the meaning set forth in the first paragraph of this
Agreement.

 

 Annex A-11 

 

 

“Notes” shall mean (a) the 3.875% Senior Secured Notes due 2027 issued by the
Company under the Indenture, (b) any additional notes issued under the Indenture
by the Company; provided that, in respect of any additional notes, the Company
has delivered an Officers’ Certificate to the First Lien Agents and Second Lien
Agents certifying that the Indebtedness in respect of such additional notes is
permitted to be so incurred in accordance with each of the First Lien Documents
and each of the Second Lien Documents and (c) any notes issued by the Company in
exchange for, and as contemplated by, any of the foregoing notes and any related
registration rights agreement with substantially identical terms as such notes
being exchanged.

 

“Notes Agent” shall mean, collectively, the Note Trustee and the Collateral
Agent.

 

“Notes Collateral Documents” shall mean this Agreement, the Intellectual
Property Security Agreement and any other agreement, document or instrument
pursuant to which a Lien is granted by a Grantor to secure any Indenture
Obligations or under which rights or remedies with respect to any such Lien are
governed, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Notes Secured Parties” shall mean the Persons holding Indenture Obligations,
including the Notes Agent.

 

“Obligations” shall mean, with respect to any Indebtedness, any principal,
premium (if any), interest (including interest accruing on or after the filing
of any petition in bankruptcy or for reorganization whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, guarantees of such Indebtedness (or of Obligations in
respect thereof), other monetary obligations of any nature and all other amounts
payable thereunder or in respect thereof.

 

“Officers’ Certificate” shall mean a certificate signed by two of the following
officers or other representatives of the Company: the Chairman of the Board of
Directors, the Chief Executive Officer, the President or a Vice President, the
Chief Financial Officer, the Treasurer, an Assistant Treasurer, the Secretary or
an Assistant Secretary, of the Company.

 

“Payment Account” shall mean each bank account to which the proceeds of
Collateral are deposited or credited, and which is maintained in the name of the
Collateral Agent, on terms reasonably acceptable to the Collateral Agent.

 

“Pension Plan” shall mean a pension plan or an employee benefit plan (as defined
in Section 3(2) of ERISA) subject to Title IV of ERISA, other than a
Multi-employer Plan, or any other applicable laws, which a Grantor sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or has made contributions at any time during the immediately
preceding five (5) plan years.

 

“Permitted Liens” shall mean and include all Liens that constitute “Permitted
Liens” within the meaning of the Indenture.

 

 Annex A-12 

 

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Plan” shall mean any of (a) an “employee benefit plan” (including such plans as
defined in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a
“plan” as defined in Section 4975 of the Code or (c) any Person whose assets
include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”; in each case, which a Grantor sponsors or maintains or to which
a Grantor or a Subsidiary of a Grantor makes, is making, or is obligated to make
contributions and includes any Pension Plan.

 

“Pledged Debt” shall have the meaning set forth in Section 2.

 

“Pledged Equity” shall have the meaning set forth in Section 2.

 

“Progress Billing” shall mean any invoice for goods sold or services rendered
under a contract or agreement pursuant to which the Account Debtor’s obligation
to pay such invoice is conditioned upon any Grantor’s or any Subsidiary of a
Grantor’s completion of any further performance under the contract or agreement;
provided that in no event will any invoice for rent under a Lease be considered
a Progress Billing.

 

“Proprietary Rights” shall mean all of each Grantor’s now owned or hereafter
arising or acquired patents, patent rights, industrial designs, copyrights,
works which are the subject matter of copyrights, trademarks, service marks,
trade names, trade dress, designs and patent, trademark and service mark
applications, and all licenses and rights related to any of the foregoing, and
all other rights under any of the foregoing, all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing, and
all rights to sue for past, present and future infringement of any of the
foregoing.

 

“Qualified Intermediary” shall mean any Person acting in its capacity as a
qualified intermediary to facilitate any Like-Kind Exchange or operate and/or
own a Like-Kind Exchange Account.

 

“Real Estate” shall mean all of each Grantor’s now or hereafter owned or leased
estates in real property, including all fees, leaseholds and future interests,
together with all of each Grantor’s now or hereafter owned or leased interests
in the improvements thereon, the fixtures attached thereto and the easements
appurtenant thereto.

 

“Receivables Securitization Transaction” shall mean any sale, discount,
assignment, conveyance, participation, contribution to capital, grant of
security interest in, pledge or other transfer by the Company or any Subsidiary
of the Company of accounts receivable, lease receivables or other payment
obligations owing to the Company or such Subsidiary of the Company or any
interest in any of the foregoing, together, in each case, with any collections
and other proceeds thereof, any collection or deposit account related thereto,
and any collateral, guarantees or other property or claims supporting or
securing payment by the obligor thereon of, or otherwise related to, or subject
to leases giving rise to, any such receivables.

 



 Annex A-13 

 

 

“Registered Intellectual Property” shall have the meaning set forth in Section
15(a).

 

“Rental Equipment” shall mean tangible personal property which is offered for
sale or rent (or offered for sale as used equipment) by a Grantor in the
ordinary course of its business or used in the business of the Grantors and
their Subsidiaries and included in fixed assets in the consolidated accounts of
Holdings, including Inventory that Holdings currently describes as “rental
equipment” in such consolidated accounts, but excluding any Merchandise and
Consumables Inventory.

 

“Requirement of Law” shall mean, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case, applicable to or binding upon the Person
or any of its property or to which the Person or any of its property is subject.

 

“Restricted Subsidiary” shall mean any “Restricted Subsidiary” of the Company
under, and as defined in, the Indenture.

 

“Second Lien Agents” shall mean, collectively, the Notes Agent and each
Additional Second Lien Agent.

 

“Second Lien Documents” shall mean, collectively the Indenture Documents and the
Additional Second Lien Documents.

 

“Second Lien Obligations” shall mean, collectively, the Indenture Obligations
and the Additional Second Lien Obligations.

 

“Secured Obligations” shall mean the Second Lien Obligations.

 

“Secured Parties” shall mean, collectively, the Notes Secured Parties and the
Additional Secured Parties.

 

“Secured Party Security Agreement Supplement” shall have the meaning set forth
in Section 24(d).

 

“Securitization Transaction” shall mean any Equipment Securitization Transaction
or Receivables Securitization Transaction.

 

“Security Collateral” shall have the meaning set forth in Section 2.

 

“Security Documents” shall mean the security agreements, collateral assignments,
agency agreements and related agreements, instruments and documents executed and
delivered pursuant to the Indenture, the Additional Second Lien Agreements (if
any), the other Second Lien Documents or any of the foregoing (including,
without limitation, financing statements under the UCC of the relevant states),
as amended, supplemented, restated, renewed, refunded, replaced, restructured,
repaid, refinanced or otherwise modified from time to time, and pursuant to
which Collateral is pledged, assigned or granted to or on behalf of the
Collateral Agent for the ratable benefit of the Secured Parties or notice of
such pledge, assignment or grant is given.

 



 Annex A-14 

 

 

“Security Interest” shall have the meaning set forth in Section 2.

 

“Software” shall mean all “software” as such term is defined in the UCC, now
owned or hereafter acquired by any Grantor, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

“Subsidiary” of a Person shall mean any corporation, association, partnership,
limited liability company, unlimited liability company, joint venture or other
business entity of which more than fifty percent (50%) of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of Holdings.

 

“Term Credit Agreement” shall mean the Credit and Guaranty Agreement, dated as
of October 31, 2018, among Holdings, the Company, each subsidiary of the Company
party thereto, the lenders from time to time party thereto and Bank of America,
N.A., as agent, together with the related documents (including any guarantees
and any security documents, instruments and agreements executed in connection
therewith), as amended, extended, renewed, restated, supplemented or otherwise
modified (in whole or in part, and without limitation as to amount, terms,
conditions, covenants and other provisions) from time to time, and any credit
agreement that has been designated in writing by the Company to the First Lien
Agents and the Second Lien Agents under the Intercreditor Agreement as the “Term
Credit Agreement” for purposes of the Intercreditor Agreement, the Indenture and
the Notes Collateral Documents incurred to refinance or replace, in whole or in
part, the borrowings and commitments at any time outstanding or permitted to be
outstanding under such credit agreement or a successor credit agreement, whether
by the same or any other lender or holder of Indebtedness or group of lenders or
holders of Indebtedness and whether to the same obligor or different obligors
and whether for the same or a different amount (including an increased amount)
or on the same or different terms, conditions, covenants and other provisions.

 

“Titled Goods” shall mean vehicles and similar items that are (a) subject to
certificate-of-title statutes or regulations under which a security interest in
such items are perfected by an indication on the certificates of title of such
items (in lieu of filing of financing statements under the UCC) or (b) evidenced
by certificates of ownership or other registration certificates issued or
required to be issued under the laws of any jurisdiction.

 

“UCC” shall have the meaning set forth in Section 1.

 

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto. 

 

 Annex A-15 

 

 

SCHEDULE I
to
SECURITY AGREEMENT

 

PLEDGED EQUITY AND PLEDGED DEBT

 

PART I

 

Stock

 

Issuer Certificate No. No. of Shares

Grantor 

Issued Outstanding United Rentals of Canada, Inc.1

C-1

C-2

C-3

C-4

C-5

C-6

C-7

C-8

C-9

C-10

C-11

C-12

10,870

202.34

132.39

122.31

110.67

108.19

108.207

8,119.8218

29.08553

37.719

179.08
1,112.958

United Rentals Highway Technologies Gulf, LLC 21,132.7713 21,132.7713 United
Rentals (Delaware), Inc. P-1 30,000 (preferred stock) United Rentals (North
America), Inc. 30,000 30,000 United Rentals (North America), Inc. 2 100 United
Rentals, Inc. 100 100 United Rentals International B.V. N/A 11,700 United
Rentals (North America), Inc. 18,000 18,000 URVI, Inc.

2

 

650

 

United Rentals (North America), Inc. 1000 1000 United Rentals PR, Inc.

4

 

65

 

United Rentals (North America), Inc. 100 100



 

Partnership and Membership Interests

 

Name of Company

Interest

 

United Rentals Realty, LLC United Rentals (North America), Inc. is the sole
member and United Rentals, Inc. is the manager United Rentals Highway
Technologies Gulf, LLC United Rentals (North America), Inc. is the sole member



 

 



1 Only 65% will be pledged to secure Obligations.

 



Schedule I – Page 1

 

 

PART II

 

Pledged Debt

 

Amended and Restated Global Intercompany Note, dated October 31, 2018.

 



Schedule I – Page 2

 

 

SCHEDULE II
to
SECURITY AGREEMENT

 

JURISDICTIONS OF ORGANIZATION

 

Grantor State/Province of
Organization Type of Entity Organizational I.D. United Rentals, Inc. Delaware
Corporation 2922505 United Rentals (North America), Inc. Delaware Corporation
5111514 United Rentals (Delaware), Inc. Delaware Corporation 3465858 United
Rentals Highway Technologies Gulf, LLC Delaware Limited Liability Company
3329406 United Rentals Realty, LLC Delaware Limited Liability Company 4598063

 



Schedule II – Page 1

 

 

 

SCHEDULE III
to
SECURITY AGREEMENT

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

Trademarks:

 

Grantor  Mark  File Date   Application
No.   Registration
No.   Registration
Date  United Rentals, Inc.  360 AWARENESS   6/16/2015    86/663,579          
United Rentals, Inc.  360° AWARENESS & Design   6/16/2015    86/663,581      
    United Rentals, Inc.  BAKER PUMPS & Design   1/7/2002    78/101,334 
 3,165,824    10/31/2006  United Rentals, Inc.  BAKER TANKS (Stacked) 
 6/21/2007    77/212,155   4,338,919    5/21/2013  United Rentals, Inc. 
BAKERCORP & Design   11/14/2006    77/043,367   4,186,968    8/7/2012  United
Rentals, Inc.  BAKERINSITE (Stylized & Design)   9/16/2016    87/975,942 
 5,331,621    11/7/2017  United Rentals, Inc.  BAKERINSITE (Stylized) 
 9/16/2016    87/173,782           United Rentals, Inc.  BAKERMOD   3/27/2014  
 86/234,681   4,761,467    6/23/2015  United Rentals, Inc.  BAKERZERO 
 9/28/2017    87/626,192   5,464,204    5/8/2018  United Rentals, Inc.  BECAUSE
THERE’S NO TIME FOR DOWNTIME   2/18/2013    85/852,431   4,473,899    1/28/2014 
United Rentals (North America), Inc.  BLUELINE RENTAL   1/10/2014    86/163,005 
 5,443,483    4/10/2018  United Rentals (North America), Inc.  BLUELINE RENTAL 
 1/10/2014    86/982,991   5,465,101    5/8/2018  United Rentals (North
America), Inc.  BLUELINE RENTAL   1/10/2014    86/976,012   5,596,137  
 10/30/2018  United Rentals (North America), Inc.  CAPITAL RENTALS   7/30/2013  
 86/023,292   4,513,796    4/15/2014  United Rentals, Inc.  Circle Design 
 3/12/1998    75/449,210   2,406,720    11/21/2000  United Rentals, Inc.  CORE
4   5/9/2014    86/277,019   4,718,078    4/7/2015  United Rentals, Inc.  DIRT
CERT   5/9/2014    86/277,011   5,375,566    1/9/2018  United Rentals, Inc. 
ECONOLIFT   7/11/2017    87/523,796           United Rentals, Inc.  E-Z &
Design   9/21/2016    87/178,739   5,146,812    2/21/2017  United Rentals, Inc. 
GO COURSE   4/15/2016    87/002,795           United Rentals, Inc.  GO COURSES 
 4/15/2016    87/002,800           United Rentals (North America), Inc.  GOT
TOOLS?   4/14/2004    78/401,442   3,034,458    12/27/2005  United Rentals,
Inc.  HI-FLO   3/29/2000    76/011,823   2,828,178    3/30/2004  United Rentals,
Inc.  IBS INDUSTRIAL BLIND SOLUTIONS & Design   3/12/2018    87/830,717 
 5,620,901    12/4/2018  United Rentals, Inc.  ILEARNING   4/18/2017  
 87/415,881           United Rentals, Inc.  IT’S A SHORE THING   8/18/2016  
 87/143,443   5,360,855    12/19/2017  United Rentals, Inc.  IT’S A SHORE THING
NEFF RENTAL WE CARE MORE TRENCH SAFETY & Design   8/18/2016    87/143,533 
 5,381,650    1/16/2018 

 



Schedule III – Page 2

 

 

Grantor  Mark  File Date   Application
No.   Registration
No.   Registration
Date  United Rentals, Inc.  KASELCO   4/24/1997    75/281,346   2,272,770  
 8/24/1999  United Rentals, Inc.  LEASCO   2/28/2002    76/376,463   2,921,928  
 2/1/2005  United Rentals, Inc.  MAKE IT RIGHT   8/8/2012    85/698,431 
 4,341,481    5/28/2013  United Rentals, Inc.  NATIONAL PUMP & COMPRESSOR 
 12/3/2007    76/684,549   3,529,372    11/4/2008  United Rentals, Inc.  NEFF
RENTAL   8/22/2005    78/697,615   3,205,229    2/6/2007  United Rentals, Inc. 
NEFF RENTAL & Circular Design   9/1/2005    78/705,418   3,200,927    1/23/2007 
United Rentals, Inc.  NEFF RENTAL & Rectangular Design   9/8/2005    78/709,447 
 3,200,938    1/23/2007  United Rentals, Inc.  NES RENTALS   7/28/2005  
 78/680,403   3,195,984    1/9/2007  United Rentals, Inc.  ONLINE AERIAL 
 6/29/2017    87/510,969           United Rentals, Inc. 
PEOPLE.EQUIPMENT.SOLUTIONS.   3/22/2013    85/884,308   4,714,597    4/7/2015 
United Rentals, Inc.  PROJECT: UPTIME   5/20/2015    86/636,190   4,897,790  
 2/9/2016  United Rentals, Inc.  QUANTUS   3/24/2016    86/951,318   86/951,318 
    United Rentals, Inc.  READY WHEN YOU ARE   11/22/2011    85/479,289 
 4,471,367    1/21/2014  United Rentals, Inc.  RELIABLE ONSITE SERVICES &
Design   9/14/2016    87/171,048   5,188,550    4/18/2017  United Rentals, Inc. 
RENT LESS. DO MORE.   9/10/2012    85/724,478   4,593,451    8/26/2014  United
Rentals (North America), Inc.  RSC EQUIPMENT RENTAL   9/30/2004    78/492,574 
 3,313,502    10/16/2007  United Rentals (North America), Inc.  RSC EQUIPMENT
RENTAL   9/30/2004    78/492,564   3,136,868    8/29/2006  United Rentals, Inc. 
S.M.A.R.T. GPS   1/18/2013    85/827,019   4,607,399    9/16/2014  United
Rentals, Inc.  SABRE ENTERPRISES, INC. & Design   9/21/2016    87/178,744 
 5,156,236    3/7/2017  United Rentals, Inc.  SDS SAFETY DATA SOURCE & Design 
 3/12/2018    87/830,679   5,631,253    12/18/2018  United Rentals, Inc. 
SERVICE RADIO RENTALS   3/13/2018    87/831,484   87/831,484      United
Rentals, Inc.  SHEA’S OUTHOUSE SERVICE & Design   9/21/2016    87/178,741 
 5,156,235    3/7/2017  United Rentals, Inc.  SMART GPS   1/17/2013  
 85/825,570   4,607,398    9/16/2014  United Rentals, Inc.  SR SERVICE RADIO &
Design   3/12/2018    87/830,724   86/951,318      United Rentals, Inc.  THE
RIGHT EQUIPMENT. RIGHT NOW!   2/17/2000    75/921,932   2,419,254    1/9/2001 
United Rentals, Inc.  THE UNDERGROUND EQUIPMENT SPECIALIST   7/21/1999  
 75/756,944   2,410,275    12/5/2000  United Rentals, Inc.  THE WORLD’S FIRST
WORKSITE PERFORMANCE COMPANY   2/21/2019    88/310,336           United Rentals,
Inc.  TOTAL CONTROL   5/7/2013    85/925,016   4,500,742    3/25/2014  United
Rentals (North America), Inc.  TOTAL CONTROL   4/30/2003    76/510,869 
 2,850,473    6/8/2004  United Rentals, Inc.  TRUE CAST   5/16/2013  
 85/933,838   4,523,322    4/29/2014  United Rentals, Inc.  TRUE CAST 
 5/27/2011    85/332,396   4,207,189    9/11/2012  United Rentals, Inc.  TURNS
FOR TROOPS   8/11/2017    87/564,954   5,392,014    1/30/2018  United Rentals,
Inc.  UNI-LIFT   6/29/2017    87/510,962           United Rentals, Inc.  UNITED
ACADEMY   12/16/2013    86/144,163   4,611,372    9/23/2014  United Rentals,
Inc.  UNITED ACADEMY BLENDED LEARNING   4/21/2015    86/604,352   5,423,750  
 3/13/2018  United Rentals, Inc.  UNITED GUARD   6/9/2011    85/342,236 
 4,083,970    1/10/2012  United Rentals, Inc.  UNITED RENTALS   3/5/1998  
 75/445,513   2,476,091    8/7/2001  United Rentals, Inc.  UNITED RENTALS 
 5/27/2016    87/052,554   5,082,362    11/15/2016  United Rentals, Inc.  UNITED
RENTALS   5/27/2016    87/052,616   5,091,224    11/29/2016  United Rentals,
Inc.  UNITED RENTALS   7/13/2016    87/102,106   5,476,165    5/22/2018  United
Rentals, Inc.  UNITED RENTALS   7/13/2016    87/975,778   5,308,497  
 10/10/2017 

 



Schedule III – Page 3

 

 



Grantor  Mark  File Date   Application
No.   Registration
No.   Registration
Date  United Rentals, Inc.  UNITED RENTALS & Design   5/6/2013    85/924,283 
 4,513,570    4/15/2014  United Rentals, Inc.  UNITED RENTALS & Design 
 6/6/2011    85/339,031   4,181,951    7/31/2012  United Rentals, Inc.  UNITED
RENTALS & Design   5/27/2016    87/052,557   5,082,363    11/15/2016  United
Rentals, Inc.  UNITED RENTALS & Design   5/27/2016    87/052,613   5,091,223  
 11/29/2016  United Rentals, Inc.  UNITED RENTALS & Design (Tanks and Filters) 
 7/10/2018    88/031,624           United Rentals, Inc.  UNITED RENTALS & Design
(Tanks and Filters)   7/10/2018    awaiting-div            United Rentals, Inc. 
UNITED RENTALS (Tanks and Filters)   7/10/2018    88/031,629           United
Rentals, Inc.  UNITED RENTALS (Tanks and Filters)   7/10/2018    awaiting-div  
         United Rentals, Inc.  UNIVERSAL LPS   4/18/2017    87/415,884          
United Rentals, Inc.  UR   12/2/2016    87/255,142           United Rentals,
Inc.  UR CONTROL   1/7/2014    86/159,259   4,572,400    7/22/2014  United
Rentals, Inc.  UR JOBSITE   6/11/2014    86/306,390   4,667,611    1/6/2015 
United Rentals, Inc.  UR ONE   9/20/2017    87/615,700           United Rentals,
Inc.  UR ONEWORKS   9/20/2017    87/615,691           United Rentals, Inc.  UR
SITESTREAM   9/20/2017    87/615,688           United Rentals, Inc.  URDATA 
 3/24/2000    76/011,015   2,497,914    10/16/2001  United Rentals, Inc.  URI 
 12/2/2016    87/255,418           United Rentals, Inc.  URI   12/2/2016  
 87/976,396           United Rentals, Inc.  URI   11/18/2015    86/824,014 
 5,525,247    7/24/2018  United Rentals, Inc.  UR-IQ   9/20/2017    87/615,695 
         United Rentals (North America), Inc.  US RENTALS & Design   2/25/1991  
 74/141,973   1,735,268    11/24/1992  United Rentals, Inc.  VALU-LIFT 
 6/29/2017    87/511,110           United Rentals, Inc.  WE CARE MORE 
 8/22/2005    78/697,473   3,467,842    7/15/2008  United Rentals, Inc.  WE HAVE
IT . . .   10/17/2013    86/093,901   4,537,563    5/27/2014  United Rentals,
Inc.  WORKSITE PERFORMANCE   2/21/2019    88/310,171           United Rentals,
Inc.  YOUR JOB STARTS HERE   7/12/2016    87/100,664   5,623,173    12/4/2018 
United Rentals, Inc.  YOU’RE BUILDING THE FUTURE. WE’RE HERE TO HELP. 
 9/11/2012    85/725,788   4,515,509    4/15/2014 

 



Schedule III – Page 4

 

 

Patents:

 

Patent  Application
No.   Registration
No.   Filed Date  Process and Apparatus for Electrocoagulative Treatment of
Industrial Waste Water   09/961,524   6689271    9/24/2001  Electrocoagulation
Reactor   11/581,695   8431009    10/16/2006  Electrocoagulation Reactor Having
Segmented Intermediate Uncharged Plates   12/787,715   8430996    5/26/2010  DC
Power Signal Generation for Electro-Chemical Reactor   14/209,489   9397514  
 3/13/2014  Storage Apparatus Having Tank with Tapered Bottom and Axle Assembly 
 14/463,576   9150349    8/19/2014  Pump Suction Pipe Assembly for High Flow
Sewer Bypass   14/980,453   9989172    12/28/2015  System And Method for
Utilization-Based Computing of Emissions Attributable To Specific Equipment 
 13/247,729   10,134,012    11/20/2018  Equipment Staging Method and System 
 15/516,815   2018-0276741 (Pub. No.)    4/4/2017  Equipment Staging Method and
System   2,964,889         6/19/2015  Equipment Staging Application and
Platform   15/516,823   2018-0089727 (Pub. No.)    4/4/2017  Equipment Staging
Application and Platform   2,964,890         6/19/2015  Slidable Step For
Mounting and Dismounting a Vehicle   15/512,750        3/20/2017  Slidable Step
For Mounting and Dismounting a Vehicle   2,964,886         6/1/2015  DC Power
Signal Generation for Electro-Chemical Reactor   2927718         3/13/2014 

 

Copyrights:

 

None.

 



Schedule III – Page 5

 

 

 

Exhibit A to the
Security Agreement

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

To: Wells Fargo Bank, National Association, as Collateral Agent

 

Ladies and Gentlemen:

 

Reference is made to (i) the Indenture, dated as of November 4, 2019 (as
amended, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Indenture”), among United Rentals, Inc., a
Delaware corporation (“Holdings”), United Rentals (North America), Inc., a
Delaware corporation (the “Company”), United Rentals (Delaware), Inc., a
Delaware corporation, United Rentals Highway Technologies Gulf, LLC, a Delaware
limited liability company, United Rentals Realty, LLC, a Delaware limited
liability company and Wells Fargo Bank, National Association, as Note Trustee
and Notes Collateral Agent, and (ii) the Second Amended and Restated Security
Agreement, dated as of November 4, 2019, and effective as of November 20, 2019
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) made by the Grantors from time to time party
thereto in favor of the Collateral Agent for the benefit of the Secured Parties.
Capitalized terms used but not otherwise defined herein are used herein as
defined in the Security Agreement.

 

SECTION 1. Grant of Lien. (a) As security for the due and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) by the undersigned of all of its present and future Secured
Obligations, the undersigned hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in and continuing lien on all of the
undersigned’s right, title and interest in or to any and all of the following
properties and assets of the undersigned and all powers and rights of the
undersigned in all of the following (including the power to transfer rights in
the following), whether now owned or existing or at any time hereafter acquired
or arising, regardless of where located (collectively, the “Collateral”):

 

(i)              all Accounts;

 

(ii)             all Inventory, including all Rental Equipment;

 

(iii)            all leases of Inventory, Equipment and other Goods (whether or
not in the form of a lease agreement), including all Leases;

 

(iv)            all documentation evidencing rights in any Inventory or
Equipment, including all certificates, certificates of title, manufacturer’s
statements of origin, and other collateral instruments;

 



A – 1

 

 

(v)             all contract rights, including contract rights in respect of any
Like-Kind Exchange;

 

(vi)            all Chattel Paper;

 

(vii)           all Documents;

 

(viii)          all Instruments;

 

(ix)             all Supporting Obligations and Letter-of-Credit Rights;

 

(x)              all General Intangibles (including Payment Intangibles and
Software);

 

(xi)             all Goods;

 

(xii)            all Equipment;

 

(xiii)           all Investment Property, including the Security Collateral of
the undersigned

 

(xiv)         all money, cash, cash equivalents, securities and other property
of any kind of the undersigned held directly or indirectly by the Collateral
Agent, any other Second Lien Agent, the Credit Agreement Agent, any other First
Lien Agent, any Lender (as defined in the ABL Credit Agreement), any Lender (as
defined in the Term Credit Agreement) or any of their Affiliates;

 

(xv)           all of the undersigned’s Material Accounts, credits, and balances
with and other claims against the Collateral Agent, any other Second Lien Agent,
the Credit Agreement Agent, any other First Lien Agent, any Lender (as defined
in the ABL Credit Agreement), any Lender (as defined in the Term Credit
Agreement) or any of their Affiliates or any other financial institution with
which the undersigned maintains deposits, including all Payment Accounts;

 

(xvi)         all books, records and other property related to or referring to
any of the foregoing, including books, records, account ledgers, data processing
records, computer software and other property; and

 

(xvii)      all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;

 

provided, however, the “Collateral” shall not include any asset that is an
Excluded Asset.

 

Subject to any limitations set forth in the Security Agreement, all of the
Secured Obligations of the undersigned shall be secured by all of the Collateral
of the undersigned and any other property of the undersigned that secures any of
the Secured Obligations.

 



A – 2

 

 

SECTION 2. Representations and Warranties. (a) The undersigned represents and
warrants to the Collateral Agent and the other Secured Parties that as of the
date hereof: (i) Schedule I hereto identifies (A) the undersigned’s name as of
the date hereof as it appears in official filings in the state or other
jurisdiction of its incorporation or other organization, (B) the type of entity
of the undersigned (including corporation, partnership, limited partnership or
limited liability company), (C) the organizational identification number issued
by the undersigned’s state, province or territory of incorporation or
organization or a statement that no such number has been issued, and (D) the
jurisdiction in which the undersigned is incorporated or organized; and (ii) the
undersigned has only one state, province or territory of incorporation or
organization.

 

(b)               The undersigned hereby makes each other representation and
warranty set forth in the Security Agreement with respect to itself and the
Collateral owned by it. The undersigned hereby represents and warrants to the
Collateral Agent and the other Secured Parties that the attached Schedule II
contains all information with respect to itself and the Collateral owned by it
that is required to be set forth in Schedule II to the Security Agreement with
respect to the Grantors and their Collateral and Schedule III contains all
information with respect to itself and the Security Collateral owned by it that
is required to be set forth in Schedule I to the Security Agreement with respect
to the Grantors and their Security Collateral.

 

(c)               The undersigned hereby makes each representation and warranty
set forth in the Second Lien Documents that is made with respect to any Grantor.

 

SECTION 3. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

 

SECTION 4. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

[Signature page follows]

 



A – 3

 

 

Very truly yours,

  [NAME OF ADDITIONAL GRANTOR]        By       Title:           Address for
notices:                

 



A – 4

 

 

SCHEDULE I
to
SECURITY AGREEMENT SUPPLEMENT

 

JURISDICTIONS OF ORGANIZATION

 

Grantor State/Province of Organization Type of Entity Organizational I.D.      
 

 



A – 5

 

 

SCHEDULE II
to
SECURITY AGREEMENT SUPPLEMENT

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

Patents:

 

Grantor Country Title Application or Patent No. Filing Date Issue Date          
             

 

Trademarks:

 

Grantor Country Trademark Application or Registration No. Filing Date
Registration Date                        

 

Copyrights:

 

Grantor Country Copyright Registration No. Filing Date Registration Date        
               

 



A – 6

 

 

SCHEDULE III
to
SECURITY AGREEMENT SUPPLEMENT

 

PLEDGED EQUITY AND PLEDGED DEBT

 

PART I

 

Stock

 

Partnership and Membership Interests

 

PART II

 

Pledged Debt

 

 



A – 7

 

 

 

Exhibit B to the

Security Agreement 

 

SECURED PARTY SECURITY AGREEMENT SUPPLEMENT

 

[Date of Secured Party Security Agreement Supplement]

 

To:        Wells Fargo Bank, National Association, as Collateral Agent

 

Ladies and Gentlemen:

 

Reference is made to (i) the Indenture, dated as of November 4, 2019 (as
amended, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Indenture”), among United Rentals, Inc., a
Delaware corporation (“Holdings”), United Rentals (North America), Inc., a
Delaware corporation (the “Company”), United Rentals (Delaware), Inc., a
Delaware corporation, United Rentals Highway Technologies Gulf, LLC, a Delaware
limited liability company, United Rentals Realty, LLC, a Delaware limited
liability company and Wells Fargo Bank, National Association, as Note Trustee
and Notes Collateral Agent and (ii) the Second Amended and Restated Security
Agreement dated as of November 4, 2019, and effective as of November 20, 2019
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) made by the Grantors from time to time party
thereto in favor of the Collateral Agent for the benefit of the Secured Parties.
Terms defined in the Security Agreement and not otherwise defined herein are
used herein as defined in the Security Agreement. This Secured Party Security
Agreement Supplement is being executed and delivered pursuant to Section
24(d)(iv) of the Security Agreement as a condition precedent to the debt for
which the undersigned is acting as agent being entitled to the benefits of being
Additional Second Lien Obligations under the Security Agreement.

 

1.             Supplement. The undersigned, [___________________] (the
“Additional Second Lien Agent”), as [________] under that certain
[____________________], dated as of [_____], 20[__] (the “Additional Second Lien
Document”), among [______] and the Additional Second Lien Agent, hereby agrees
to become party as an Additional Second Lien Agent under the Security Agreement
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Security Agreement as fully as if the undersigned had executed and
delivered the Security Agreement as of the date thereof.

 

2.              Lien Sharing and Priority Confirmation. The undersigned
Additional Second Lien Agent, on behalf of itself and each holder of the
Additional Second Lien Obligations for which the undersigned is acting as
Additional Second Lien Agent hereby agrees, for the enforceable benefit of all
Secured Parties and as a condition to being treated as Secured Obligations under
the Security Agreement that:

 

(a)             [except with respect to any limitations or exclusions as may be
agreed with respect to the Collateral and Liens for the Additional Second Lien
Obligations and specified in this Supplement or another agreement,] all Secured
Obligations will be and are secured equally and ratably by all Liens at any time
granted by any Grantor or any successor company to secure any Secured
Obligations on the Collateral for such Secured Obligations, and that all such
Liens will be enforceable by the Collateral Agent for the benefit of all Secured
Parties equally and ratably;

 



 

 

 

(b)             the Additional Second Lien Agent and each Secured Party for
which the undersigned is acting as Additional Second Lien Agent are bound by the
provisions of the Security Agreement, including the provisions relating to the
ranking of Liens and the order of application of proceeds from the enforcement
of Liens; and

 

(c)             the Collateral Agent shall be the Additional Secured Parties’
collateral agent as provided in Section 20 of the Security Agreement [and
Section [ ] of the Additional Second Lien Document]; and

 

(d)             the Collateral Agent shall perform its obligations under the
Security Agreement.

 

3.               Governing Law. This Secured Party Security Agreement Supplement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

[Signature page follows]

 



B-2 

 

 

IN WITNESS WHEREOF, the party hereto has caused this Secured Party Security
Agreement Supplement to be executed by its respective officer or representative
as of the date first above written.

 

  [_____________________], as Additional Second Lien Agent

 

  By:     Name:     Title:  

 



 

 

 